 

Exhibit 10.1

 

  

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

CREDIT AGREEMENT AND GUARANTY

 

 

 

dated as of July 25, 2014

 

 

 

by and between

 

 

 

VARIATION BIOTECHNOLOGIES (US), INC.,

 

as the Borrower,

 

THE GUARANTORS PARTY HERETO,

 

and

 

PCOF 1, LLC,

 

as the Lender

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

    Page Article I

DEFINITIONS AND ACCOUNTING TERMS

1  



     

Section 1.1

Defined Terms 1  



     

Section 1.2

Use of Defined Terms 17  



     

Section 1.3

Cross-References 17  



     

Section 1.4

Accounting and Financial Determinations 17  



    Article II

COMMITMENT and BORROWING procedures

17  



     

Section 2.1

Commitment 17  



     

Section 2.2

Borrowing Procedures 18  



     

Section 2.3

Funding 18  



     

Section 2.4

Reduction of the Commitment Amounts 18  



    Article III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

18  



     

Section 3.1     

Repayments and Prepayments; Application      18  

 

     

Section 3.2     

Repayments and Prepayments      18  

 

     

Section 3.3     

Application      20  

 

     

Section 3.4     

Interest Rate      20  

 

     

Section 3.5     

Default Rate      20  

 

     

Section 3.6     

Payment Dates      20  

 

     

Section 3.7     

Exit Fee      20  

 

     

Section 3.8     

Other Fees      21  

 

    Article IV

LIBO RATE AND OTHER PROVISIONS

21  

 

     

Section 4.1     

Increased Costs, Etc      21  

 

     

Section 4.2     

Increased Capital Costs      21  

 

     

Section 4.3     

Taxes      22  

 

     

Section 4.4     

Payments, Computations; Proceeds of Collateral, Etc      23  

 

     

Section 4.5     

Setoff      23  

 

     

Section 4.6     

LIBOR Rate Not Determinable      23  

 

    Article V 

CONDITIONS TO LOAN

 24  

 

     

Section 5.1     

Initial Loan      24  

 

     

Section 5.2     

Delayed Draw Loan      28  

 

    Article VI

REPRESENTATIONS AND WARRANTIES

29  



     

Section 6.1

Organization, Etc 29

 

 
i 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

      Page  

Section 6.2

Due Authorization, Non-Contravention, Etc 29          

Section 6.3

Government Approval, Regulation, Etc 29          

Section 6.4

Validity, Etc 30          

Section 6.5

Financial Information 30          

Section 6.6

No Material Adverse Change 30          

Section 6.7

Litigation, Labor Matters and Environmental Matters 30           Section 6.8
Subsidiaries 30          

Section 6.9

Ownership of Properties 30          

Section 6.10

Taxes 31          

Section 6.11

Pension Plans, Etc 31          

Section 6.12

Accuracy of Information 31          

Section 6.13

Regulations U and X 31          

Section 6.14

Solvency 31          

Section 6.15

Intellectual Property 31          

Section 6.16

Material Agreements 33          

Section 6.17

Permits 33          

Section 6.18

Regulatory Matters 33          

Section 6.19

Transactions with Affiliates 35          

Section 6.20

Investment Company Act 35          

Section 6.21

OFAC 35          

Section 6.22

Anti-Corruption 36          

Section 6.23

Deposit and Disbursement Accounts 36          

Section 6.24

Registration Rights 36          

Section 6.25

Royalty and Other Payments 36  

 

    Article VII

AFFIRMATIVE COVENANTS

36          

Section 7.1

Financial Information, Reports, Notices, Etc 36          

Section 7.2

Maintenance of Existence; Compliance with Contracts, Laws, Etc 38          

Section 7.3

Maintenance of Properties 39          

Section 7.4

Insurance 39          

Section 7.5

Books and Records 39          

Section 7.6

Environmental Law Covenant 39

 

 
ii 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

      Page  

Section 7.7

Use of Proceeds 40          

Section 7.8

Future Guarantors, Security, Etc 40          

Section 7.9

Obtaining of Permits, Etc 40          

Section 7.10

Product Licenses 40          

Section 7.11

Maintenance of Regulatory Authorizations, Contracts, Intellectual Property, Etc
40          

Section 7.12

Inbound Licenses 41          

Section 7.13

Cash Management 41          

Section 7.14

Modification of Organic Documents 42          

Section 7.15

Inconsistent Agreements 42          

Section 7.16

Restriction of Amendments to Certain Documents 42          

Section 7.17

PIC 42          

Section 7.18

Required Milestones 42          

Section 7.19

Minimum Liquidity 42  

 

    Article VIII

NEGATIVE COVENANTS

43          

Section 8.1

Business Activities 43          

Section 8.2

Indebtedness 43          

Section 8.3

Liens 43          

Section 8.4

[INTENTIONALLY OMITTED] 44          

Section 8.5

Investments 44          

Section 8.6

Restricted Payments, Etc 45          

Section 8.7

[INTENTIONALLY OMITTED] 45          

Section 8.8

Consolidation, Merger; Permitted Acquisitions, Etc 45          

Section 8.9

Permitted Dispositions 45          

Section 8.10

Modification of Certain Agreements 45          

Section 8.11

Transactions with Affiliates 46          

Section 8.12

Restrictive Agreements, Etc 46          

Section 8.13

Sale and Leaseback 46          

Section 8.14

Product Sales 46          

Section 8.15

Outbound Licenses 46          

Section 8.16

Change in Name, Location, Executive Office, or Executive Management; Change in
Fiscal Year 46

 

 
 iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

    Page Article IX

EVENTS OF DEFAULT

47          

Section 9.1

Listing of Events of Default 47          

Section 9.2

Action if Bankruptcy 49          

Section 9.3

Action if Other Event of Default 49         Article X

GUARANTY

50          

Section 10.1

Guaranty 50          

Section 10.2

Waivers 50          

Section 10.3

Benefit of Guaranty 51          

Section 10.4

Subordination of Subrogation, Etc 51          

Section 10.5

Election of Remedies 51          

Section 10.6

Limitation 51          

Section 10.7

Liability Cumulative 52  

 

    Article XI

MISCELLANEOUS PROVISIONS

52          

Section 11.1

Waivers, Amendments, Etc 52          

Section 11.2

Notices; Time 52          

Section 11.3

Payment of Costs and Expenses 52          

Section 11.4

Indemnification 53          

Section 11.5

Survival 54          

Section 11.6

Severability 54          

Section 11.7

Headings 54          

Section 11.8

Execution in Counterparts, Effectiveness, Etc 54          

Section 11.9

Governing Law; Entire Agreement 54          

Section 11.10

Successors and Assigns 54          

Section 11.11

Other Transactions 54          

Section 11.12

Forum Selection and Consent to Jurisdiction 55          

Section 11.13

Waiver of Jury Trial 55

 

 
iv 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

SCHEDULES:  

 

   

 

Schedule 5.1.19   

VBI Convertible Notes

Schedule 6.7(a)   

Litigation

Schedule 6.8    

Existing Subsidiaries

Schedule 6.11  

Pension Plans

Schedule 6.15(a)  

Intellectual Property

Schedule 6.16     

Material Agreements

Schedule 6.19   

Transactions with Affiliates

Schedule 6.23    

Deposit and Disbursement Accounts

Schedule 6.24     

Registration Rights

Schedule 6.25   

Royalty Payments

Schedule 8.2(b)  

Existing Indebtedness

Schedule 8.3(b)  

Existing Liens

Schedule 8.5(a)  

Investments

Schedule 10.02  

Notice Information

   

 

EXHIBITS:  

 

Exhibit A-1 -

Form of Initial Term Note

Exhibit A-2 -

Form of Delayed Draw Note

Exhibit B -

Form of Loan Request

Exhibit C -

Form of Compliance Certificate

Exhibit D -

Form of Pledge and Security Agreement

Exhibit E -

Form of Closing Date Warrant

Exhibit F -

Form of Delayed Draw Warrant

Exhibit G -

Intercompany Subordinated Note Provisions

 

 
v 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT AND GUARANTY

 

THIS CREDIT AGREEMENT AND GUARANTY dated as of July 25, 2014 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and between VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the
“Borrower”), each Guarantor (as defined below) party hereto and PCOF 1, LLC
(together with its Affiliates, successors, transferees and assignees, the
“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lender provide a senior term loan
facility to the Borrower in an aggregate principal amount of $6,000,000 (with up
to $3,000,000 available on the Closing Date and up to $3,000,000 available on
the Delayed Draw Date, in each case subject to the terms and conditions set
forth herein); and

 

WHEREAS, the Lender is willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitment and make the Loans to the
Borrower.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” (and its correlatives) by any Person means the power of such Person,
directly or indirectly, (i) to vote 10% or more of the Capital Securities (on a
fully diluted basis) of another Person which Capital Securities have ordinary
voting power for the election of directors, managing members or general partners
(as applicable), or (ii) to direct or cause the direction of the management and
policies of such other Person (whether by contract or otherwise).

 

“Agreement” is defined in the preamble.

 

“Applicable Margin” means 11.00%, as such percentage may be increased pursuant
to Section 3.5.

 

“Authorized Officer” means, relative to each Loan Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Lender pursuant to Section 5.1.1.

 

“Benefit Plan” means any employee benefit plan, as defined in section 3(3) of
ERISA, that either (i) is a Multiemployer Plan, (ii) is subject to section 412
of the Code, section 302 of ERISA or Title IV of ERISA or (iii) provides welfare
benefits to terminated employees, other than to the extent required by section
4980B(f) of the Code and the corresponding provisions of ERISA or similar state
law.

 

 
 

--------------------------------------------------------------------------------

 

 

 

“BLA” means (i) (x) a biologics license application (as defined in the FD&C Act)
to introduce, or deliver for introduction, a biologic product, including
vaccines into commerce in the U.S., or any successor application or procedure
and (y) any similar application or functional equivalent relating to biologics
licensing applicable to or required by any country, jurisdiction or Governmental
Authority other than the U.S. and (ii) all supplements and amendments that may
be filed with respect to the foregoing.

 

“Borrower” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday nor Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York,
New York.

 

“Capital Securities” means, with respect to any Person, all shares of, interests
or participations in, or other equivalents in respect of (in each case however
designated, whether voting or non-voting), such Person’s capital stock, whether
now outstanding or issued after the Closing Date.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a state thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a state thereof) maturing not more than one year after such
time;

 

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by a corporation (other than an Affiliate of the Borrower or any
of its Subsidiaries) organized under the laws of any state of the United States
or of the District of Columbia and rated A-1 or higher by S&P or P-1 or higher
by Moody’s; or

 

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by any bank
organized under the laws of the United States (or any state thereof) and which
has (x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $1,000,000,000.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Change in Control” means and shall be deemed to have occurred if (i) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof) (other than the Permitted
Investors) shall own, directly or indirectly, beneficially or of record,
determined on a fully diluted basis, more than 37.5% of the Voting Securities of
Holdco, (ii) a majority of the seats (other than vacant seats) on the board of
directors (or equivalent) of Holdco shall at any time be occupied by persons who
were neither (x) nominated by the board of directors of Holdco nor (y) appointed
by directors so nominated, (iii) Holdco shall cease to own directly,
beneficially and of record, 100% of the issued and outstanding Capital
Securities of the Borrower or (iv) Holdco shall cease to own directly or
indirectly, beneficially and of record, 100% of the issued and outstanding
Capital Securities of each of its other Subsidiaries.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of the making of the Initial Loan hereunder.

 

“Closing Date Certificate” is defined in Section 5.1.2.

 

“Closing Date Warrant” means the warrant dated as of the date hereof, executed
and delivered by the Lender and an Authorized Officer of Holdco, substantially
in the form of Exhibit E hereto, as amended, supplemented, amended and restated
or otherwise modified from time to time.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Commitment” means the Lender’s obligation (if any) to make Loans hereunder.

 

“Commitment Amount” means the Initial Commitment Amount plus the Delayed Draw
Commitment Amount.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower and Holdco, substantially in the form of
Exhibit C hereto, together with such changes thereto as the Lender may from time
to time request for the purpose of monitoring the Borrower’s compliance with the
financial covenants contained herein.

 

 
3

--------------------------------------------------------------------------------

 

 

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby; provided that, in the event there is not an
outstanding principal amount or other similar readily discernable outstanding,
 actual or liquidated amount with respect to such debt, obligation or other
liability guaranteed thereby, then, as of any time of determination,  the amount
of the Contingent Liability in respect thereof shall be the amount that, in
light of then existing facts and circumstances, is reasonably expected to become
an actual or matured liability.

 

“Control” is defined within the definition of “Affiliate”.

 

“Controlled Account” is defined in Section 7.13(a).

 

“Copyrights” means all copyrights, whether statutory or common law, and all
exclusive and nonexclusive licenses from third parties or rights to use
copyrights owned by such third parties, along with any and all (i) renewals,
revisions, extensions, derivative works, enhancements, modifications, updates
and new releases thereof, (ii) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iii) rights to sue for past, present and future infringements thereof,
and (iv) foreign copyrights and any other rights corresponding thereto
throughout the world.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by a Grantor substantially in the form of Exhibit C to the Pledge
and Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Delayed Draw Date” means the date of the making of the Delayed Draw Loan
hereunder, which shall be no sooner than the date on which each of the
conditions precedent set forth in Section 5.2 shall have been satisfied.

 

“Delayed Draw Certificate” is defined in Section 5.2.1.

 

“Delayed Draw Commitment Amount” means $3,000,000.

 

“Delayed Draw Loan” is defined in Section 2.1(b).

 

“Delayed Draw Note” means a promissory note of the Borrower payable to the
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Lender resulting from the
outstanding amount of the Delayed Draw Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

 

 
4

--------------------------------------------------------------------------------

 

 

 

“Delayed Draw Warrant” means the warrant dated as of the Delayed Draw Date,
executed and delivered by the Lender and an Authorized Officer of Holdco,
substantially in the form of Exhibit F hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” (or similar words, such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any Loan Party’s assets
(including accounts receivable and Capital Securities of Subsidiaries) to any
other Person (other than to Holdco or one of its wholly-owned Subsidiaries) in a
single transaction or series of transactions.

 

“DOH” means the Department of Health (Canada) and any successor entity.

 

“Dollars” and the sign “$” mean lawful money of the United States.

 

“Early Prepayment Fee” means (i) with respect to any prepayment of any Loan
during the period from the Closing Date up to (and including) the first
anniversary of the Closing Date, an amount equal to 5.00% of the principal
amount of the Loans being prepaid and (ii) with respect to any prepayment of any
Loan during the period from the day following the first anniversary of the
Closing Date up to (and including) the second anniversary of the Closing Date,
an amount equal to 2.00% of the principal amount of the Loans being prepaid.

 

“Environmental Laws” means all federal, state, local or international laws,
statutes, rules, regulations, codes, directives, treaties, requirements,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, natural resources, Hazardous Material or
health and safety matters.

 

“Environmental Liability” means any liability, loss, claim, suit, action,
investigation, proceeding, damage, commitment or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of or affecting any Loan Party
directly or indirectly arising from, in connection with or based upon (i) any
Environmental Law or Environmental Permit, (ii) the generation, use, handling,
transportation, storage, treatment, recycling, presence, disposal, Release or
threatened Release of, or exposure to, any Hazardous Materials or (iii) any
contract, agreement, penalty, order, decree, settlement, injunction or other
arrangement (including operation of law) pursuant to which liability is assumed,
entered into, inherited or imposed with respect to any of the foregoing.

 

“Environmental Permit” is defined in Section 6.7(c).

 

 
5

--------------------------------------------------------------------------------

 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed to be a single employer with
the Borrower, pursuant to Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.

 

“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, with respect to a Pension Plan, as to which PBGC has not by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified of such
event, (b) the filing of a notice of intent to terminate any Pension Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Pension Plan or the termination of any Pension Plan under Section
4041(c) of ERISA, (c) the institution of proceedings under Section 4042 of ERISA
by the PBGC for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (d) any failure by any Pension Plan to satisfy the
minimum funding requirements of Sections 412 and 430 of the Code or Section 302
of ERISA applicable to such Pension Plan, whether or not waived, (e) the failure
to make a required contribution to any Pension Plan that would result in the
imposition of an encumbrance on any Loan Party or any ERISA Affiliate under
Section 412 or 430 of the Code or at any time prior to date hereof, a filing
under Section 412 of the Code or Section 302 of ERISA of any request for a
minimum funding variance with respect to any Pension Plan or Multiemployer Plan,
(f) an engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to which a Loan
Party would incur liability which would reasonably be expected to have a
Material Adverse Effect, (g) the complete or partial withdrawal of any Loan
Party or any material ERISA Affiliate from a Multiemployer Plan, (h) any Loan
Party or an ERISA Affiliate incurring any material liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA) and (i) a determination that any Pension
Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code).

 

“Event of Default” is defined in Section 9.1.

 

“Event of Loss” means, with respect to any asset of any Loan Party, any of the
following: (i) any loss, destruction or damage of such asset, (ii) any pending
or threatened institution of any proceedings for the condemnation or seizure of
such asset or of any right of eminent domain, or (iii) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such asset, or confiscation of such asset or requisition of the use of such
asset.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral” is defined in the Pledge and Security Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

 

“Excluded Subsidiary” means any of PIC, VBI Acquisition, Paulson Investment I
LLC, an Oregon limited liability company, Paulson Capital Properties LLC, an
Oregon limited liability company, and PCP I LLC, an Oregon limited liability
company.

 

“Existing Investors” means Perceptive Life Sciences Master Fund Ltd.; Titan-Perc
Ltd.; 5AM Ventures II, L.P.; 5AM Co-Investors II, L.P.; ARCH Venture Fund VI,
L.P.; and Clarus Lifesciences I, L.P.

 

“Expense Deposit” means an amount equal to $30,000 deposited by the Borrower
with the Lender to be applied to the expenses of the Lender pursuant to Section
11.3.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules and regulations
promulgated thereunder.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Authority), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

 

“Grantor” means, collectively, Holdco and each of its Subsidiaries.

 

“Guarantors” means, collectively, Holdco and each of its Subsidiaries (other
than the Excluded Subsidiaries).

 

“Hazardous Material” means any material, substance, chemical, mixture or waste
which is capable of damaging or causing harm to any living organism, the
environment or natural resources, including all explosive, special, hazardous,
polluting, toxic, industrial, dangerous, biohazardous, medical, infectious or
radioactive substances, materials or wastes, noise, odor, electricity or heat,
and including petroleum or petroleum products, byproducts or distillates,
asbestos or asbestos-containing materials, urea formaldehyde, polychlorinated
biphenyls, radon gas, ozone-depleting substances, greenhouse gases, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law or as to which any Governmental Authority requires investigation, reporting
or remedial action.

 

 
7

--------------------------------------------------------------------------------

 

 

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Holdco” means VBI Vaccines Inc., a Delaware corporation.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Holdco and its Subsidiaries (i) which is of a “going
concern” or similar nature, (ii) which relates to the limited scope of
examination of matters relevant to such financial statement or (iii) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Borrower to be in
Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“IND” means (i) (x) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure and (y) any
similar application or functional equivalent relating to any investigational new
drug application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. and (ii) all supplements and
amendments that may be filed with respect to the foregoing.

 

“Indebtedness” of any Person means:

 

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

 

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

 

(c) all Capitalized Lease Liabilities of such Person;

 

(d) net Hedging Obligations of such Person and all obligations of such Person
arising under Synthetic Leases, excluding amounts due under Synthetic Leases
that may be terminated by the lessee on no more than 180 days prior notice and
without penalty or further obligation in respect of the period following any
notice of termination period required thereunder;

 

 
8

--------------------------------------------------------------------------------

 

 

 

(e) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including earnouts, purchase price adjustments and
seller notes in connection with acquisitions permitted hereunder (to the extent
due and payable and included as a liability on the balance sheet in accordance
with GAAP) (other than trade payables entered into in the ordinary course of
business);

 

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; and

 

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Infringement” and “Infringes” mean the misappropriation of know-how, trade
secrets and/or confidential information.

 

“Initial Commitment Amount” means $3,000,000.

 

“Initial Loan” is defined in Section 2.1(a).

 

“Initial Term Note” means a promissory note of the Borrower payable to the
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Lender resulting from the
outstanding amount of the Initial Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

 

“Intellectual Property” means all (i) Patents, (ii) Trademarks, (iii) Copyrights
and other works of authorship (registered or unregistered), and all
applications, registrations and renewals therefor, (iv) Product Authorizations,
(v) Product Agreements, (vi) computer software, databases, data and
documentation, (vii) trade secrets and confidential business information,
whether patentable or unpatentable and whether or not reduced to practice,
know-how, inventions, manufacturing processes and techniques, research and
development information, data and other information included in or supporting
Product Authorizations, (viii) financial, marketing and business data, pricing
and cost information, business, finance and marketing plans, customer and
prospective customer lists and information, and supplier and prospective
supplier lists and information, (ix) other intellectual property or similar
proprietary rights, (x) copies and tangible embodiments of any of the foregoing
(in whatever form or medium) and (xi) any and all improvements to any of the
foregoing.

 

 
9

--------------------------------------------------------------------------------

 

 

 

“Intercompany Subordinated Note” means a promissory note executed and delivered
by the Borrower or another Loan Party that includes subordination provisions
substantially as set forth in Exhibit G hereto and is otherwise satisfactory in
form and substance to the Lender.

 

“Intercompany Subordinated Debt” means Indebtedness of any Loan Party owing to
any other Loan Party; provided that (i) such Indebtedness is unsecured and
evidenced by an Intercompany Subordinated Note, (ii) such Intercompany
Subordinated Note is pledged to the Lender pursuant to the Pledge and Security
Agreement on a first-priority basis and (iii) such Indebtedness will not mature
or otherwise become due and payable earlier than 90 days following the Maturity
Date.

 

“Interest Period” means, (i) initially, for any Loan made hereunder, the period
beginning on (and including) the date on which such Loan is made hereunder
pursuant to Section 2.2 and ending on (and including) the last day of the
calendar month in which such Loan was made, and (ii) thereafter, the period
beginning on (and including) the first day of each succeeding calendar month and
ending on the earlier of (and including) (x) the last day of such calendar month
and (y) the Maturity Date.

 

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Contingent Liabilities in favor of any other Person and (iii)
any Capital Securities held by such Person in any other Person. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

 

“Lender” is defined in the preamble.

 

“Lender’s Designee” is defined in Section 5.1.20.

 

“LIBO Rate” means, with respect to any applicable Interest Period hereunder, the
one-month London Interbank Offered Rate for deposits in Dollars at approximately
11:00 a.m. (London, England time), as determined by the Lender from the
appropriate Bloomberg or Telerate page selected by the Lender (or any successor
thereto or similar source reasonably determined by the Lender from time to
time), which shall be that one-month London Interbank Offered Rate for deposits
in Dollars in effect two Business Days prior to the first Business Day of such
Interest Period rounded up to the nearest 1/16 of 1%, with such rate to be reset
effective as of the first Business Day of each succeeding Interest Period. If
the Initial Loan or the Delayed Draw Loan is advanced other than on the first
Business Day of a Fiscal Quarter, the initial LIBO Rate for such Loan shall be
that one-month London Interbank Offered Rate for deposits in Dollars in effect
two Business Days prior to the date of the Initial Loan or the Delayed Draw
Loan, as the case may be, which rate shall be in effect until (and including)
the last Business Day of the first Interest Period relative to such Loan. The
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error. Notwithstanding the foregoing, in no event shall
the LIBO Rate for any Loan at any time be greater than 5.00%.

 

 
10

--------------------------------------------------------------------------------

 

 

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

 

“Loan” means, as the context may require, the Initial Loan, the Delayed Draw
Loan or both.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Pledge and
Security Agreement, the Copyright Security Agreement, the Patent Security
Agreement, the Trademark Security Agreement, each other agreement pursuant to
which the Lender is granted a Lien to secure the Obligations, the Proposal
Letter, the Closing Date Warrant, the Delayed Draw Warrant, and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.

 

“Loan Parties” means, collectively, the Borrower, Holdco and each other
Guarantor.

 

“Loan Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of Holdco and its Subsidiaries, taken as a whole, (ii) the rights and
remedies of the Lender under any Loan Document or (iii) the ability of Holdco
and its Subsidiaries to perform their respective Obligations under any Loan
Document.

 

“Material Agreements” means (i) each contract or agreement to which any Loan
Party is a party involving aggregate payments of more than $100,000, whether
such payments are being made by such Loan Party to a non-Affiliated Person, or
by a non-Affiliated Person to such Loan Party; and (ii) all other contracts or
agreements, individually or in the aggregate, material to the business,
operations, assets, prospects, conditions (financial or otherwise), performance
or liabilities of the Loan Parties.

 

“Maturity Date” means ____________ __, 2017; provided that if the Delayed Draw
Loan is made pursuant hereto, the Maturity Date shall be ____________ __, 2018.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 8,
2014, between the Borrower, Holdco and VBI Acquisition.

 

 
11

--------------------------------------------------------------------------------

 

 

 

“Merger Transaction” means the acquisition of the Borrower by Holdco pursuant to
the Merger Agreement.

 

“Milestone Clinical Trial” means a Phase I clinical trial for a CMV (VLP)
vaccine candidate.

 

“MMA” has the meaning ascribed to such term in the definition of “FDA
Requirements”.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of

ERISA) that is subject to Title IV of ERISA contributed to for any employees of
a Loan Party or any ERISA Affiliate.

 

“NDA” means (i) (x) a new drug application (as defined in the FD&C Act) and (y)
any similar application or functional equivalent relating to any new drug
application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. and (ii) all supplements and
amendments that may be filed with respect to the foregoing.

 

“Net Cash Proceeds” means when used in respect of (i) any Disposition, (ii) any
issuance of any debt or equity securities, or (iii) the receipt of any proceeds
in connection with any Event of Loss suffered, in each case by any Loan Party,
the gross proceeds in cash or cash equivalents received by such Person
(including such proceeds subsequently received in respect of noncash
consideration initially received and amounts initially placed in escrow that
subsequently become available) from such Disposition, issuance or Event of Loss,
less all direct costs and expenses incurred or to be incurred, and all federal,
state, local and foreign Taxes assessed or to be assessed (if any), in
connection therewith.

 

“Non-Excluded Taxes” means any Taxes other than net income and franchise Taxes
imposed on the Lender or its properties by any Governmental Authority under the
laws of which the Lender is organized or in which it maintains its applicable
lending office.

 

“Note” means the Initial Term Note or the Delayed Draw Note, as the case may be.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of each Loan Party arising under or in
connection with a Loan Document and the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 9.1.8, whether or not allowed in such proceeding)
on the Loans.

 

“Organic Document” means, relative to each Loan Party, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
each Loan Party’s Capital Securities.

 

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

 
12

--------------------------------------------------------------------------------

 

 

 

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability or the relevant Intellectual Property.

 

“Patent” means any patent, patent application and invention disclosure,
including any divisions, continuations, continuations in-part, provisionals,
continued prosecution applications, substitutions, reissues, reexaminations,
renewals, extensions, restorations, supplemental protection certificates and
other additions in connection therewith, whether in or related to the United
States or any foreign country or other jurisdiction.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by a Grantor in substantially the form of Exhibit A to the Pledge and
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to all or any of its functions under ERISA.

 

“PDMA” means the Prescription Drug Marketing Act.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan), to which a Loan Party or any ERISA Affiliate sponsors, contributes to, or
provides benefits under, or has any obligation to contribute or provide benefits
under, and to which such Loan Party or ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer under
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Environmental Laws.

 

“Permitted Investor” means any Existing Investor or any of its Affiliates as to
which (i) such Existing Investor (or the Person that administers or manages such
Existing Investor) acts as the sole managing member, general partner or
equivalent of such Affiliate, and (ii) such Existing Investor (or other Person)
has the power to direct or cause the direction of the management and policies of
such Affiliate (whether by way of voting equity, contract or otherwise).

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“PIC” means Paulson Investment Company, Inc.

 

 
13

--------------------------------------------------------------------------------

 

 

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered by each Grantor, substantially in the form of Exhibit D hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Ontario; provided that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Lender
pursuant to the applicable Loan Document is governed by the Personal Property
Security Act as in effect in a jurisdiction of Canada other than the Province of
Ontario, then “PPSA” means the Personal Property Security Act as in effect from
time to time in such other jurisdiction for purposes of the provisions of each
Loan Document and any financing statement relating to such perfection or effect
of perfection or non-perfection.

 

“Product” means any current or future product developed, manufactured, licensed,
marketed, sold or otherwise commercialized by any Loan Party, including any such
product in development or which may be developed.

 

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more Persons
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein, or receives or is granted the right to exclude any third
parties from engaging in any Product Development and Commercialization
Activities with respect thereto, including each contract or agreement with
suppliers, manufacturers, distributors, clinical research organizations,
wholesalers, pharmacies or with any other Person related to any such entity.

 

“Product Authorizations” means any and all approvals (including applicable
supplements, amendments, pre and post approvals, drug master files, governmental
price and reimbursement approvals and approvals of applications for regulatory
exclusivity), licenses, registrations or authorizations of any Governmental
Authority necessary for the manufacture, development, distribution, use,
storage, import, export, transport, promotion, marketing, sale or other
commercialization of a Product in any country or jurisdiction, including without
limitation INDs, NDAs and BLAs or similar applications.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, importation,
use, sale, storage, design, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product.

 

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any applicable law or regulation
or otherwise for the purpose of influencing any act or decision of such payee in
his official capacity, inducing such payee to do or omit to do any act in
violation of his lawful duty, securing any improper advantage or inducing such
payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality.

 

 
14

--------------------------------------------------------------------------------

 

 

 

“Proposal Letter” means, collectively, the proposal letter, dated as of March
18, 2014, between the Lender and the Borrower regarding the transactions
contemplated hereby and the outline of proposed terms and conditions attached
thereto.

 

“Regulatory Authority” means any Governmental Authority that is concerned with
or has regulatory oversight with respect to the use, control, safety, efficacy,
reliability, manufacturing, marketing, distribution, sale or other Product
Development and Commercialization Activities relating to any Product of a Loan
Party, including the FDA, the DOH and all equivalent of such agencies in other
jurisdictions, and includes Standard Bodies.

 

“Regulatory Authorizations” means, with respect to the Products, all approvals,
clearances, authorizations, orders, exemptions, registrations, certifications,
licenses and Permits granted by any Regulatory Authorities, including all NDAs
and Product Authorizations held by the Loan Parties or any of their respective
licensors, as applicable, or that are pending before the FDA or equivalent
non-United States Governmental Entity with respect to the Products.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, pouring, dumping, depositing, emitting, escaping,
emptying, seeping, dispersal, migrating or placing, including movement through,
into or upon the environment or any natural or man-made structure.

 

“Required Milestone” means any event or occurrence described in Section 7.18.

 

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of a Loan Party) on, or the
making of any payment or distribution on account of, or setting apart assets for
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of a Loan
Party or any warrants, options or other right or obligation to purchase or
acquire any such Capital Securities, whether now or hereafter outstanding, (ii)
the making of any other distribution in respect of such Capital Securities, in
each case either directly or indirectly, whether in cash, property or
obligations of a Loan Party or otherwise, or (iii) any payments to officers,
directors or employees of a Loan Party, other than ordinary course wages or
similar compensation or ordinary course reimbursements of customary business
expenses incurred on behalf of such Loan Party or its operations.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union or its Member States, Her Majesty’s
Treasury or other relevant sanctions authority.

 

 
15

--------------------------------------------------------------------------------

 

 

 

“SEC” means the Securities and Exchange Commission.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (i) the fair value of the property of the
Borrower and its Subsidiaries on a consolidated basis is greater than the total
amount of liabilities, including Contingent Liabilities, of the Borrower and its
Subsidiaries on a consolidated basis, (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries on a consolidated basis is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries on a consolidated basis on its debts as they
become absolute and matured, (iii) the Borrower does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability of the Borrower and its Subsidiaries to pay as such debts and
liabilities mature, (iv) the Borrower and its Subsidiaries on a consolidated
basis are not engaged in business or a transaction, and the Borrower and its
Subsidiaries on a consolidated basis are not about to engage in a business or a
transaction, for which the property of the Borrower and its Subsidiaries on a
consolidated basis would constitute an unreasonably small capital and (v) the
Borrower and its Subsidiaries have not executed this Agreement or any other Loan
Document or made any transfer or incurred any obligations hereunder, with actual
intent to hinder, delay or defraud either present or future creditors. The
amount of Contingent Liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability.

 

“Subordinated Debt” means any unsecured Indebtedness that (i) is of the type
described in clause (a) of the definition of “Indebtedness”, and (ii) is
permitted pursuant to Section 8.2(f).

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of Holdco.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all Obligations (other than (i) any
obligations contained in or arising out of the Closing Date Warrant or the
Delayed Draw Warrant, and (ii) inchoate indemnification obligations) have been
paid in full in cash and the Commitment shall have terminated.

 

 
16

--------------------------------------------------------------------------------

 

 

 

“Trademark” means any trademark, service mark, trade name, logo, symbol, trade
dress, domain name, corporate name and other indicator of source or origin, and
all applications and registrations therefor, together with all of the goodwill
associated with the therewith.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by a Grantor substantially in the form of Exhibit B to the Pledge
and Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Lender pursuant to
the applicable Loan Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“VBI Acquisition” means VBI Acquisition Corp., a Delaware corporation.

 

“VBI Convertible Notes” means, collectively, the convertible promissory notes
listed on Schedule 5.1.19 hereto.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

 

“wholly owned Subsidiary” means any direct or indirect Subsidiaries of Holdco,
all of the outstanding Capital Securities of which (other than any director’s
qualifying shares or investments by foreign nationals mandated by applicable
laws) is owned directly or indirectly by Holdco.

 

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the schedules
attached hereto.

 

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

 
17

--------------------------------------------------------------------------------

 

 

 

SECTION 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Section
7.19 and any definitions used in such calculations) shall be made, in accordance
with those generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements referred to in Sections 5.1.4(a). Unless
otherwise expressly provided, all financial covenants and defined financial
terms shall be computed on a consolidated basis for Holdco and its Subsidiaries,
in each case without duplication.

 

ARTICLE II
COMMITMENT AND BORROWING PROCEDURES

 

SECTION 2.1 Commitment.

 

(a) On the terms and subject to the conditions of this Agreement, the Lender
agrees to make a term loan (the “Initial Loan”) to the Borrower on the Closing
Date in an amount not to exceed the Initial Commitment Amount.

 

(b) On the terms and subject to the conditions of this Agreement, the Lender
agrees to make a term loan (the “Delayed Draw Loan”) to the Borrower on the
Delayed Draw Date in an amount equal to or greater than $1,000,000, not to
exceed the Delayed Draw Commitment Amount.

 

(c) No amounts paid or prepaid with respect to any Loan may be reborrowed.

 

SECTION 2.2 Borrowing Procedures. In each case subject to the terms and
conditions hereof:

 

(a) The Borrower may irrevocably request that the Initial Loan be made by
delivering to the Lender a Loan Request on or before 10:00 a.m. on a Business
Day at least three (3) (but not greater than five (5)) Business Days prior to
the Closing Date; provided, however, that the Borrower and the Lender shall have
mutually agreed upon the date of the Closing Date at least three (3) Business
Days prior thereto, provided further that if no such agreement is reached then
the Initial Loan will be funded within ten (10) days of delivery of the Loan
Request.

 

(b) The Borrower may irrevocably request that the Delayed Draw Loan be made by
delivering to the Lender a Loan Request on or before 10:00 a.m. on a Business
Day at least 15 (but not greater than 20) Business Days prior to the proposed
Delayed Draw Date; provided, however, that the Borrower and the Lender shall
have mutually agreed upon the Delayed Draw Date at least three Business Days
prior thereto, provided further that if no such agreement is reached then the
Delayed Draw Loan will be funded within ten (10) days of delivery of the Loan
Request.

 

SECTION 2.3 Funding. After receipt of the applicable Loan Request for the
Initial Loan, the Lender shall, on the Closing Date and subject to the terms and
conditions hereof, make the requested proceeds of the Initial Loan available to
the Borrower by wire transfer to the account the Borrower shall have specified
in its Loan Request. After receipt of the Loan Request for the Delayed Draw
Loan, the Lender shall, on the Delayed Draw Date and subject to the terms and
conditions hereof, make the requested proceeds of the Delayed Draw Loan
available to the Borrower by wire transfer to the account the Borrower shall
have specified in its Loan Request.

 

 
18

--------------------------------------------------------------------------------

 

 

 

SECTION 2.4 Reduction of the Commitment Amounts. The Initial Commitment Amount
shall automatically and permanently be reduced to zero immediately after the
making of the Initial Loan on the Closing Date. The Delayed Draw Commitment
Amount shall automatically and permanently be reduced to zero immediately after
the making of the Delayed Draw Loan on the Delayed Draw Date.

 

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loans, and any fees or interest accrued or accruing thereon, shall be repaid
and prepaid solely in Dollars pursuant to the terms of this Article III.

 

SECTION 3.2 Repayments and Prepayments. The Borrower shall repay in full the
entire unpaid principal amount of the Loans on the Maturity Date. Prior thereto,
payments and prepayments of the Loans shall be made as set forth below.

 

(a) From the Closing Date through the first anniversary thereof, no scheduled
repayment of the aggregate outstanding principal amount of the Loans shall be
required. Thereafter, on the last Business Day of each calendar month, the
Borrower shall make a scheduled principal payment of $75,000 on the Initial Loan
and, to the extent funded, $75,000 on the Delayed Draw Loan, with the remaining
unpaid balance of the Loans payable in cash on the Maturity Date.

 

(b) The Borrower may, upon five (5) Business Days prior written notice to the
Lender, prepay the outstanding amount of the Loans in whole or in part.

 

(c) Upon the issuance, sale or other incurrence of any debt securities or other
Indebtedness (other than Subordinated Debt or Intercompany Subordinated Debt, in
either case solely to the extent expressly permitted hereunder) by any Loan
Party, the Borrower shall, within three Business Days of such Person’s receipt
of the proceeds thereof, prepay the outstanding principal amount of the Loans in
an amount equal to 100% of the Net Cash Proceeds therefrom. The provisions of
this clause shall not be deemed to be implied consent to any such issuance, sale
or incurrence otherwise prohibited by the terms and conditions of this
Agreement.

 

(d) Upon a Disposition by any Loan Party (other than a Disposition permitted
pursuant to Section 8.9), the Borrower shall within three Business Days of such
Person’s receipt of the proceeds thereof, prepay the outstanding principal
amount of the Loans in an amount equal to 100% of the Net Cash Proceeds
therefrom. The provisions of this clause shall not be deemed to be implied
consent to any Disposition otherwise prohibited by the terms and conditions of
this Agreement.

 

 
19

--------------------------------------------------------------------------------

 

 

 

(e) If any Event of Loss shall occur with respect to any Loan Party, the
Borrower shall prepay the outstanding principal amount of the Loans in an amount
equal to 100% the Net Cash Proceeds therefrom, if any.

 

(f) Immediately upon any acceleration of the Maturity Date of the Loans pursuant
to Section 9.2 or Section 9.3, the Borrower shall repay in full the Loans,
unless, pursuant to Section 9.3, only a portion of the Loans are so accelerated
(in which case the portion so accelerated shall be so repaid).

 

(g) If any Loan hereunder is prepaid for any reason on or prior to the date that
is two (2) years after the Closing Date, (excluding, however, payments made
pursuant to clause (a) of this Section 3.2), the Borrower shall pay the Early
Prepayment Fee to the Lender at the time of such prepayment, together with all
other fees payable hereunder (if any), including pursuant to Sections 3.7 and
3.8.

 

SECTION 3.3 Application. Amounts repaid or prepaid in respect of the Loans shall
be applied as set forth in this Section 3.3.

 

(a) Subject to clause (b), each prepayment or repayment of the Loans shall be
applied to the principal amount of the Loans then outstanding.

 

(b) Each prepayment of the Loans made pursuant to clauses (b), (c), (d) or (e)
of Section 3.2 shall be applied in reverse order of the scheduled repayments set
forth in clause (a) of Section 3.2.

 

SECTION 3.4 Interest Rate. During any applicable Interest Period, the Loans
shall accrue interest during such Interest Period at a rate per annum equal to
the sum of (i) the Applicable Margin plus (ii) the higher of (x) the LIBO Rate
for such Interest Period and (y) 1.00%. The interest rate shall be recalculated
and, if necessary, adjusted for each Interest Period, in each case pursuant to
the terms hereof.

 

SECTION 3.5 Default Rate. At all times commencing upon the date any Event of
Default occurs, and continuing until such Event of Default is no longer
continuing, the Applicable Margin shall be increased by 4.00% per annum.

 

SECTION 3.6 Payment Dates. Interest accrued on any Loan shall be payable in
cash, without duplication:

 

(a) on the Maturity Date therefor;

 

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

 

(c) the last day of each Interest Period for such Loan; provided that if such
day is not a Business Day, then such payment shall be made on the next
succeeding Business Day; and

 

 
20

--------------------------------------------------------------------------------

 

 

 

(d) on that portion of such Loan that is accelerated pursuant to Section 9.2 or
Section 9.3, immediately upon such acceleration.

 

Interest accrued on any Loan or other monetary Obligations after the date such
amount is due and payable (whether on the Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.

 

SECTION 3.7 Exit Fee. On the day when all Loans outstanding hereunder are paid
in full, whether by voluntary or involuntary prepayment, scheduled amortization,
acceleration, on the Maturity Date or otherwise, the Borrower will pay an exit
fee equal to two percent (2%) multiplied by the sum of (i) the original
principal amount of the Initial Loan and (ii) the original principal amount of
the Delayed Draw Loan (if made); provided, however, that in the event that (x)
the commitment for the Delayed Draw Loan has been permanently terminated and (y)
all outstanding Loans have been repaid in full in cash prior to the first
anniversary of the Closing Date, such exit fee shall not be payable.

 

SECTION 3.8 Other Fees and Expenses. The Borrower shall pay to the Lender all
fees and expenses of the Lender as required hereby and by each other Loan
Document.

 

ARTICLE IV
LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1 Increased Costs, Etc. If any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, the Lender or any Person controlling the
Lender (except any reserve requirement reflected in the LIBO Rate) or (ii)
impose on the Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by the Lender,
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan (whether of principal, interest
or any other amount) then, upon written notice from the Lender, the Borrower
shall within 30 days following receipt of such notice pay directly to the Lender
such additional amount or amounts sufficient to compensate the Lender for such
additional costs incurred or reduction suffered. A certificate of the Lender
setting forth the amount or amounts necessary to compensate the Lender or a
Person controlling the Lender, as the case may be, as specified in this Section
4.1 and delivered to the Borrower, shall be conclusive absent manifest error.
Failure or delay on the part of the Lender to demand compensation pursuant to
this Section 4.1 shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section 4.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of the Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

 
21

--------------------------------------------------------------------------------

 

 

 

SECTION 4.2 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any Person controlling the Lender, and the Lender determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitment or any Loan made
by it hereunder is reduced to a level below that which the Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by the Lender to the Borrower,
the Borrower shall within five days following receipt of such notice pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling Person for such reduction in rate of return. A statement of the
Lender as to any such additional amount or amounts shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole and absolute discretion) shall deem applicable.

 

SECTION 4.3 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes.

 

(a) Any and all payments by the Borrower under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are imposed and required to be deducted or withheld from any
payment required to be made by any Loan Party to or on behalf of the Lender
under any Loan Document, then:

 

(i) if such Taxes are Non-Excluded Taxes, the amount of such payment shall be
increased as may be necessary so that such payment is made, after withholding or
deduction for or on account of such Taxes, in an amount that is not less than
the amount provided for in such Loan Document; and

 

(ii) such Loan Party shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) and shall pay such amount to the
Governmental Authority imposing such Taxes in accordance with applicable law.

 

(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

 

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the Borrower
shall furnish to the Lender a copy of an official receipt (or a certified copy
thereof) evidencing the payment of such Taxes or Other Taxes.

 

(d) The Borrower shall indemnify the Lender for any Non-Excluded Taxes and Other
Taxes levied, imposed or assessed on (and whether or not paid directly by) the
Lender whether or not such Non-Excluded Taxes or Other Taxes are correctly or
legally asserted by the relevant Governmental Authority. Promptly upon having
knowledge that any such Non-Excluded Taxes or Other Taxes have been levied,
imposed or assessed, and promptly upon notice thereof by the Lender, the
Borrower shall pay such Non-Excluded Taxes or Other Taxes directly to the
relevant Governmental Authority (provided that, the Lender shall not be under
any obligation to provide any such notice to the Borrower). In addition, the
Borrower shall indemnify the Lender for any incremental Taxes that may become
payable by the Lender as a result of any failure of the Borrower to pay any
Taxes when due to the appropriate Governmental Authority or to deliver to the
Lender, pursuant to clause (c), documentation evidencing the payment of Taxes or
Other Taxes. With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by the Lender or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date the Lender makes written demand therefor. The Borrower
acknowledges that any payment made to the Lender or to any Governmental
Authority in respect of the indemnification obligations of the Borrower provided
in this clause shall constitute a payment in respect of which the provisions of
clause (a) and this clause shall apply.

 

 
22

--------------------------------------------------------------------------------

 

 

 

SECTION 4.4 Payments, Computations; Proceeds of Collateral, Etc.

 

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower pursuant to each Loan Document shall be made without setoff, deduction
or counterclaim not later than 11:00 a.m. on the date due in same day or
immediately available funds to such account as the Lender shall specify from
time to time by notice to the Borrower. Funds received after that time shall be
deemed to have been received by the Lender on the next succeeding Business Day.
All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of
360 days. Payments due on other than a Business Day shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment.

 

(a) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment in full in cash of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Lender pursuant to the terms of the Loan Documents, until paid in full in cash,
(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the payment of the principal amount of the Loans then
outstanding, (iii) third, after payment in full in cash of the amounts specified
in clauses (b)(i) and (b)(ii), to the payment of all other Obligations owing to
the Lender, and (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), and following the Termination
Date, to the Borrower or any other Person lawfully entitled to receive such
surplus.

 

SECTION 4.5 Setoff. The Lender shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (a) through (d) of
Section 9.1.8 or, upon the occurrence and during the continuance of any other
Event of Default declared by the Lender pursuant to Section 9.3, have the right
to appropriate and apply to the payment of the Obligations owing to it (whether
or not then due), and (as security for such Obligations) each Loan Party hereby
grants to the Lender a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of each Loan Party then or thereafter
maintained with the Lender. The Lender agrees promptly to notify the Borrower
after any such appropriation and application made by the Lender; provided that,
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which the Lender may have.

 

 
23

--------------------------------------------------------------------------------

 

 

 

SECTION 4.6 LIBOR Rate Not Determinable. If prior to the commencement of any
Interest Period, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, then the Lender shall give notice thereof to
the Borrower as promptly as practicable. In the event of any such determination,
the Loans shall, until the Lender has advised the Borrower that the
circumstances giving rise to such notice no longer exist, bear interest at the
interest rate in effect for the immediately preceding Interest Period.

 

ARTICLE V
CONDITIONS TO LOAN

 

SECTION 5.1 Initial Loan. The obligation of the Lender to make the Initial Loan
shall be subject to the execution and delivery of this Agreement by the parties
hereto, the delivery of a Loan Request as requested pursuant to Section 2.2, and
the prior or concurrent satisfaction of each of the conditions precedent set
forth below in this Article.

 

SECTION 5.1.1 Secretary’s Certificate, Etc. The Lender shall have received from
each Loan Party and its respective Subsidiaries party to a Loan Document, (i) a
copy of a good standing certificate, dated a date reasonably close to the
Closing Date, for each such Person and (ii) a certificate, dated as of the
Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary, managing member or general partner, as applicable, as to:

 

(a) resolutions of each such Person’s board of directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

 

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

 

(c) the full force and validity of each Organic Document of such Person and
copies thereof;

 

upon which certificates the Lender may conclusively rely until it shall have
received a further certificate of the Secretary, Assistant Secretary, managing
member or general partner, as applicable, of any such Person cancelling or
amending the prior certificate of such Person.

 

 
24

--------------------------------------------------------------------------------

 

 

 

SECTION 5.1.2 Closing Date Certificate. The Lender shall have received a
certificate, dated as of the Closing Date and in form and substance satisfactory
to the Lender (the “Closing Date Certificate”), duly executed and delivered by
an Authorized Officer of the Borrower and Holdco, in which certificate each of
the Borrower and Holdco shall agree and acknowledge, among other things, that
the statements made therein shall be deemed to be true and correct
representations and warranties of each of the Borrower and Holdco as of such
date, and, at the time such certificate is delivered, such statements shall in
fact be true and correct, and such statements shall include that (i) both
immediately before and after giving effect to the Initial Loan, (x) the
representations and warranties set forth in each Loan Document shall, in each
case, be true and correct and (y) no Default shall have then occurred and be
continuing, or would result from the Initial Loan being advanced on the Closing
Date and (ii) all of the conditions set forth in Section 5.1 have been
satisfied. All documents and agreements required to be appended to the Closing
Date Certificate, if any, shall be in form and substance satisfactory to the
Lender, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.

 

SECTION 5.1.3 Delivery of Notes. The Lender shall have received a Note for the
Initial Loan duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.1.4 Financial Information, Etc. The Lender shall have received:

 

(a) audited consolidated financial statements of Holdco and its Subsidiaries for
each of the Fiscal Year ended December 31, 2013; and

 

(b) unaudited consolidated balance sheets of Holdco and its Subsidiaries for
each Fiscal Quarter ended after December 31, 2013 and at least ten Business Days
prior to the Closing Date, together with the related consolidated statement of
operations, shareholder’s equity and cash flows for such Fiscal Quarter.

 

SECTION 5.1.5 Compliance Certificate. The Lender shall have received an initial
Compliance Certificate, prepared on a pro forma basis as of March 31, 2014,
consistent in form with the pro forma financial statements included in the
Definitive Proxy Statement on Schedule 14A of Holdco, and giving effect to the
Initial Loan, the Merger Transaction and the Private Placement (as defined in
the Merger Agreement), dated as of the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief financial or
accounting Authorized Officer of each of the Borrower and Holdco.

 

SECTION 5.1.6 Solvency, Etc. The Lender shall have received, a solvency
certificate duly executed and delivered by the chief financial or accounting
Authorized Officer of the Borrower, dated as of the Closing Date, in form and
substance satisfactory to the Lender.

 

SECTION 5.1.7 Pledge and Security Agreement. The Lender shall have received
executed counterparts of the Pledge and Security Agreement, dated as of the date
hereof, duly executed and delivered by each Grantor, together with:

 

(a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)) evidencing all of the issued and outstanding capital
Securities owned by each Grantor, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank, or, if
any Capital Securities (in the case of Capital Securities that are
uncertificated securities (as defined in the UCC)), confirmation and evidence
satisfactory to the Lender that the security interest therein has been
transferred to and perfected by the Lender in accordance with Articles 8 and 9
of the UCC and all laws otherwise applicable to the perfection of the pledge of
such Capital Securities.

 

 
25

--------------------------------------------------------------------------------

 

 

 

(b) financing statements suitable in form for naming each Grantor as a debtor
and the Lender as the secured party, or other similar instruments or documents
to be filed under the UCC and the PPSA of all jurisdictions as may be necessary
or, in the opinion of the Lender, desirable to perfect the security interests of
the Lender pursuant to the Pledge and Security Agreement;

 

(c) UCC Form UCC-3 termination statements and PPSA Form 2C discharge statements,
if any, necessary to release all Liens and other rights of any Person (i) in any
collateral described in the Pledge and Security Agreement previously granted by
any Person, and (ii) securing any of the Indebtedness identified in Schedule
8.2(b), together with such other UCC Form UCC-3 termination statements and PPSA
Form 2C discharge statements as the Lender may reasonably request from any
Grantor;

 

(d) evidence that all deposit accounts, lockboxes, disbursement accounts,
investment accounts or other similar accounts of each Grantor are Controlled
Accounts; and

 

(e) evidence that all such Controlled Accounts are subject to one or more
account control agreement, in favor of, and satisfactory in form and substance
to, the Lender.

 

SECTION 5.1.8 Intellectual Property Security Agreements. The Lender shall have
received a Patent Security Agreement, a Copyright Security Agreement and a
Trademark Security Agreement, as applicable, each dated as of the Closing Date,
duly executed and delivered by each Grantor that, pursuant to the Pledge and
Security Agreement, is required to provide such intellectual property security
agreements to the Lender.

 

SECTION 5.1.9 Closing Date Warrant. The Lender shall have received the Closing
Date Warrant, dated as of the Closing Date, duly executed, delivered and validly
issued by Holdco in favor of the Lender.

 

SECTION 5.1.10 Insurance. The Lender shall have received, certified copies of
the insurance policies (or binders in respect thereof), from one or more
insurance companies satisfactory to the Lender, evidencing coverage required to
be maintained pursuant to each Loan Document. All such insurance policies
required pursuant to this Section shall (i) name the Lender as mortgagee (in the
case of property insurance) or loss payee or additional insured (in the case of
liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without the prior written consent of
the Lender and (ii) be in addition to any requirements to maintain specific
types of insurance contained in the other Loan Documents.

 

SECTION 5.1.11 Material Agreements. The Lender shall be satisfied, in its sole
discretion, with the terms, conditions and other provisions of each Material
Agreement.

 

 
26

--------------------------------------------------------------------------------

 

 

 

SECTION 5.1.12 Opinions of Counsel. The Lender shall have received opinions,
dated the Closing Date and addressed to the Lender, from

 

(a) Richardson & Patel, LLP, New York counsel to each Loan Party and its
respective Subsidiaries, in form and substance satisfactory to the Lender; and

 

(b) Borden Ladner Gervais LLP, Canadian counsel to each Loan Party, in form and
substance satisfactory to the Lender.

 

SECTION 5.1.13 Closing Fees, Expenses, Etc. The Lender shall have received for
its own account, all fees, costs and expenses due and payable pursuant to
Section 11.3 and the Proposal Letter.

 

SECTION 5.1.14 Equity Investment. The Lender shall have received evidence,
satisfactory to it, that Holdco has received an equity investment of no less
than $6,000,000 in cash from investors other than the Lender or any of its
Affiliates, all on terms and conditions satisfactory to the Lender. The Lender
shall have received documentation for such equity investment in form and
substance satisfactory to the Lender.

 

SECTION 5.1.15 Holdco Cash Contribution. Holdco shall have deposited at least
$5,250,000 of cash in one or more Controlled Accounts that is free and clear of
all Liens, other than Liens granted hereunder in favor of the Lender.

 

SECTION 5.1.16 Anti-Terrorism Laws. The Lender shall have received, as
applicable, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act.

 

SECTION 5.1.17 Due Diligence. The Lender shall have received and be satisfied
with all due diligence (including without limitation legal, intellectual
property, commercial market forecasts clinical and regulatory assessments,
supply chain, securities, labor, tax, litigation, environmental, reimbursement
and regulatory authority matters) in its sole discretion.

 

SECTION 5.1.18 Material Adverse Change. No material adverse change shall have
occurred in the business, financial performance or condition, operations
(including the results thereof), assets, properties or prospects of Holdco and
its Subsidiaries, taken as a whole, since December 31, 2013 (after giving pro
forma effect to the Merger Transaction).

 

SECTION 5.1.19 Merger Transaction, Etc. The Merger Transaction shall have been
consummated in accordance with the terms of the Merger Agreement (or the Lender
shall be satisfied with the arrangements in place for the consummation of the
Merger Transaction). The Lender shall be satisfied with the ownership and
capital structure of Holdco and its Subsidiaries (including in respect of debt
and equity capital and all terms and legal and economic rights related thereto),
after giving effect to the Merger Transaction. Without limiting the foregoing,
each of the VBI Convertible Notes shall have been converted into shares of
common stock of Holdco on terms satisfactory to the Lender. The Lender shall
have received all documentation relating to the Merger Transaction and the debt
and equity capital structure of Holdco and its Subsidiaries (including the
Merger Agreement) and such documentation shall be reasonably satisfactory to the
Lender.

 

 
27

--------------------------------------------------------------------------------

 

 

 

SECTION 5.1.20 Board Representatives. The Lender shall designate one individual
who will be appointed to the board of directors (or equivalent) of each of
Holdco and the Borrower (the “Lender’s Designee”), such Lender’s Designee to be
reasonably acceptable to the Borrower.  For so long as such Lender’s Designee is
a member of the board of directors (or equivalent) of Holdco or the Borrower,
the Lender shall not take any action (or advise such Lender’s Designee to take
any action) that would cause the Lender’s Designee to be in violation of its
fiduciary duties as a director (or equivalent) under applicable Delaware law.

 

SECTION 5.1.21 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of each Loan Party or any of its respective
Subsidiaries shall be satisfactory in form and substance to the Lender and its
counsel, and the Lender and its counsel shall have received all information,
approvals, resolutions, opinions, documents or instruments as the Lender or its
counsel may reasonably request.

 

SECTION 5.2 Delayed Draw Loan. The obligation of the Lender to make the Delayed
Draw Loan shall be subject to the prior making of the Initial Loan, the delivery
of a Loan Request for such Delayed Draw Loan as required pursuant to Section
2.2, and the satisfaction of each of the conditions precedent set forth below in
this Section 5.2.

 

SECTION 5.2.1 Delayed Draw Certificate. The Lender shall have received a
certificate, dated as of the Delayed Draw Date and in form and substance
satisfactory to the Lender (the “Delayed Draw Certificate”), duly executed and
delivered by an Authorized Officer of each of the Borrower and Holdco, in which
certificate each of the Borrower and Holdco shall agree and acknowledge, among
other things, that the statements made therein shall be deemed to be true and
correct representations and warranties of each of the Borrower and Holdco as of
such date, and, at the time such certificate is delivered, such statements shall
in fact be true and correct, and such statements shall include that (i) both
immediately before and after giving effect to the Delayed Draw Loan (x) the
representations and warranties set forth in this Agreement and each other Loan
Document shall, in each case, be true and correct and (y) no Default shall have
then occurred and be continuing, or would result from the Delayed Draw Loan to
be advanced on the Delayed Draw Date, and (ii) all of the conditions set forth
in Section 5.2 have been satisfied. All documents and agreements required to be
appended to the Delayed Draw Certificate, if any, shall be in form and substance
reasonably satisfactory to the Lender, shall have been executed and delivered by
the requisite parties, and shall be in full force and effect.

 

SECTION 5.2.2 Milestone Clinical Trial. The Borrower shall have commenced the
Milestone Clinical Trial.

 

SECTION 5.2.3 Delivery of Note. The Lender shall have received a Note for the
Delayed Draw Loan duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.2.4 Compliance Certificate. The Lender shall have received a
Compliance Certificate, prepared on a pro forma basis as if the Delayed Draw
Loan had been made as of the first day of the most recently ended Fiscal Quarter
for which a report pursuant to Section 7.1(b) has been delivered to the Lender,
duly executed (and with all schedules thereto duly completed) and delivered by
the chief financial or accounting Authorized Officer of each Loan Party.

 

 
28

--------------------------------------------------------------------------------

 

 

 

SECTION 5.2.5 Closing Fee, Expenses, Etc. The Lender shall have received for its
own account, all fees, costs and expenses due and payable pursuant to Section
11.3 and the Proposal Letter.

 

SECTION 5.2.6 Delayed Draw Warrant. The Lender shall have received the Delayed
Draw Warrant, dated as of the Delayed Draw Date, duly executed, delivered and
validly issued by the Borrower in favor of the Lender.

 

SECTION 5.2.7 Disclosure Schedules. Immediately prior to the Delayed Draw Date,
the Borrower shall deliver to the Lender updates to Schedules 6.15(a), 6.16 and
6.23, each such updated Schedule to be complete and accurate as of the Delayed
Draw Date.

 

SECTION 5.2.8 Delayed Draw Date. The Loan Request for the Delayed Draw Loan
shall have been submitted to the Lender on or before the second anniversary of
the Closing Date.

 

SECTION 5.2.9 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any Subsidiary shall be
reasonably satisfactory in form and substance to the Lender and its counsel, and
the Lender and its counsel shall have received all information, approvals,
resolutions, opinions, documents or instruments as the Lender or its counsel may
reasonably request.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make the Loans
hereunder, each Loan Party jointly and severally represents and warrants to the
Lender as set forth in this Article.

 

SECTION 6.1 Organization, Etc. Each Loan Party is (i) validly organized and
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, is duly qualified
to do business and is in good standing as a foreign entity in each jurisdiction
where the nature of its business requires such qualification, and (iii) has full
power and authority and holds all requisite governmental licenses, permits and
other approvals to enter into and perform its Obligations under each Loan
Document to which it is a party, to own and hold under lease its property and to
conduct its business substantially as currently conducted by it.

 

SECTION 6.2 Due Authorization, Non-Contravention, Etc. The execution, delivery
and performance by each Loan Party of each Loan Document executed or to be
executed by it are in each case within such Person’s powers, have been duly
authorized by all necessary action, and do not:

 

 
29

--------------------------------------------------------------------------------

 

 

 

(a) contravene (i) any Loan Party’s Organic Documents, (ii) any court decree or
order binding on or affecting any Loan Party or (iii) any law or governmental
regulation binding on or affecting any Loan Party; or

 

(b) result in (i) or require the creation or imposition of, any Lien on any Loan
Party’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Loan
Party.

 

SECTION 6.3 Government Approval, Regulation, Etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Closing Date will
be, duly obtained or made and which are, or on the Closing Date will be, in full
force and effect) is required for the due execution, delivery or performance by
any Loan Party of any Loan Document to which it is a party. Each Loan Party and
its respective properties and businesses are in compliance in all material
respects with all laws, rules regulations, orders and court decrees applicable
to such Persons, properties or businesses, as the case may be.

 

SECTION 6.4 Validity, Etc. Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligations of such Person enforceable
against such Person in accordance with its respective terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

SECTION 6.5 Financial Information. The consolidated financial statements of
Holdco and its Subsidiaries furnished to the Lender pursuant to Section 5.1.4
and Section 7.1(a) and (b) have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

 

SECTION 6.6 No Material Adverse Change. Other than the Merger Transaction, there
has been no material adverse change in the business, financial performance or
condition, operations (including the results thereof), assets, properties or
prospects of Holdco and its Subsidiaries, taken as a whole, since December 31,
2013.

 

SECTION 6.7 Litigation, Labor Matters and Environmental Matters.(a) Except as
described on Schedule 6.7(a), there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower and Holdco, threatened against or affecting, any Loan
Party (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in liabilities in excess of $250,000
or (ii) that would reasonably be likely to adversely affect this Agreement or
the transaction contemplated hereby.

 

(b) There are no labor controversies pending against or, to the knowledge of the
Borrower and Holdco, threatened against or affecting any Loan Party (i) that
would reasonably be expected, individually or in the aggregate, to result in
liabilities in excess of $250,000 or (ii) that would reasonably be likely to
adversely affect this Agreement or the transaction contemplated hereby.

 

(c) No Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any Permit under or in connection with any
Environmental Law (“Environmental Permit”), (ii) is or has been subject to any
Environmental Liability, (iii) has received notice of any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

 
30

--------------------------------------------------------------------------------

 

 

 

SECTION 6.8 Subsidiaries. Holdco has no Subsidiaries, except those Subsidiaries
which are identified on Schedule 6.8, or which are permitted to have been
organized or acquired in accordance with Section 8.5 or Section 8.8.

 

SECTION 6.9 Ownership of Properties. Each Loan Party owns (i) in the case of
owned real property, good and marketable fee title to, and (ii) in the case of
owned personal property, good and valid title to, or, in the case of leased real
or personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its material properties and assets, tangible and intangible, of
any nature whatsoever, free and clear in each case of all Liens or claims,
except for Liens permitted pursuant to Section 8.3.

 

SECTION 6.10 Taxes. Each Loan Party has filed all tax returns and reports
required by law to have been filed by it and has paid all Taxes thereby shown to
be due and owing, except any such Taxes which are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

 

SECTION 6.11 Pension Plans, Etc. During the twelve-consecutive-month period
prior to the Closing Date and prior to the date of any Loans hereunder, no
formal steps have been taken to terminate any Pension Plan, and no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien on any Loan Party or any ERISA Affiliate under Section 303(k) of ERISA or
under Section 430(k) of the Code. No condition exists or event or transaction
has occurred with respect to any Pension Plan which would reasonably be expected
to result in the incurrence by any Loan Party or any ERISA Affiliate of any
material liability, fine or penalty. Except as disclosed in Schedule 6.11,
neither any Loan Party nor any ERISA Affiliate has any Contingent Liability with
respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA or
similar state law. No Pension Plan is a Multiemployer Plan and no Loan Party has
any actual or Contingent Liability in respect of such plan.

 

SECTION 6.12 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to the Lender by or on behalf of any
Loan Party in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading.

 

 
31

--------------------------------------------------------------------------------

 

 

 

SECTION 6.13 Regulations U and X. No Loan Party is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Loan will be used to purchase or carry margin stock or otherwise
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U or Regulation X. Terms for which meanings are provided in F.R.S.
Board Regulation U or Regulation X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.

 

SECTION 6.14 Solvency. The Borrower, both before and after giving effect to each
Loan, is Solvent.

 

SECTION 6.15 Intellectual Property.

 

(a) Schedule 6.15(a) sets forth a complete and accurate list of all (i) Patents,
(ii) registered and material unregistered Trademarks (including domain names)
and any pending registrations for Trademarks and (iii) any other registered
Intellectual Property and (iv) any commercially significant unregistered
Intellectual Property, in each case owned or licensed by each Loan Party. For
each item of Intellectual Property listed on Schedule 6.15(a), the applicable
Loan Party has, where relevant, indicated (A) the countries in each case in
which such item is patented, (B) the application numbers, (C) the registration
or patent numbers, (D) with respect to the Patents, the earliest expected
expiration date of the issued Patents as of the Closing Date, (E) the owner of
such item of Intellectual Property and (F) with respect to Intellectual Property
owned by any third party, the agreement pursuant to which that Intellectual
Property is licensed to any Loan Party.

 

(b) With respect to all Intellectual Property of the Loan Parties listed on
Schedule 6.15(a):

 

(i) such Loan Party owns or has a valid license to such Intellectual Property
free and clear of any and all Liens other than Liens permitted pursuant to
Section 8.3 and all such Intellectual Property are in full force and effect, and
have not expired, lapsed or been forfeited, cancelled or abandoned;

 

(ii) such Loan Party has taken commercially reasonable actions to maintain and
protect such Intellectual Property and there are no unpaid maintenance or
renewal fees payable by such Loan Party that are currently overdue for any of
such registered Intellectual Property;

 

(iii) there is no proceeding challenging the validity or enforceability of any
such Intellectual Property, no Loan Party is involved in any such proceeding
with any Person and none of the Intellectual Property is the subject of any
Other Administrative Proceeding;

 

(iv) to the knowledge of the Borrower and Holdco, (A) such Intellectual Property
is valid, enforceable and subsisting and (B) no event has occurred, and nothing
has been done or omitted to have been done, that would effect the validity or
enforceability of such Intellectual Property; and

 

 
32

--------------------------------------------------------------------------------

 

 

 

(v) such Loan Party is the sole and exclusive owner of all right, title and
interest in and to, all such Intellectual Property that is owned by such Loan
Party.

 

(c) To the knowledge of the Borrower and Holdco, no third party is committing
any act of Infringement of any Intellectual Property listed on Schedule 6.15(a).

 

(d) With respect to each license agreement listed on Schedule 6.15(a), such
license agreement (i) is in full force and effect and is binding upon and
enforceable against each Loan Party party thereto and, to the knowledge of the
responsible officer of the Borrower and Holdco, all other parties party thereto
in accordance with its terms, (ii) has not been amended or otherwise modified
and (iii) has not suffered a default thereunder. No Loan Party has taken any
action that would permit any other Person party to any Material Agreement to
have, and to the knowledge of any responsible officer of the Borrower and
Holdco, no such Person otherwise has, any defenses, counterclaims or rights of
setoff thereunder.

 

(e) No Loan Party has received written notice from any third party alleging that
the conduct of its business (including the development, manufacture, use, sale
or other commercialization of any Product) Infringes any Intellectual Property
of that third party and, to the knowledge of the Borrower and Holdco, the
conduct of its business (including the development, manufacture, use, sale or
other commercialization of any Product) does not Infringe any Intellectual
Property of any third party.

 

SECTION 6.16 Material Agreements. Set forth on Schedule 6.16 is a complete and
accurate list as of the Closing Date or Delayed Draw Date, as applicable, of all
Material Agreements of each Loan Party, with an adequate description of the
parties, subject matter thereof and amendments and modifications thereto. Each
such Material Agreement (i) is in full force and effect and is binding upon and
enforceable against each Loan Party party thereto and, to the knowledge of any
responsible officer of the Borrower and Holdco, all other parties thereto in
accordance with its terms, (ii) has not been amended or otherwise modified and
(iii) has not suffered a default thereunder. No Loan Party has taken any action
that would permit any other Person party to any Material Agreement to have, and
to the knowledge of any responsible officer of the Borrower and Holdco, no such
Person otherwise has, any defenses, counterclaims or rights of setoff
thereunder.

 

SECTION 6.17 Permits. Each Loan Party has all material Permits, including
Environmental Permits, necessary or required for the ownership, operation and
conduct of its business and the distribution of the Products. All such Permits
are validly held and there are no defaults thereunder.

 

SECTION 6.18 Regulatory Matters. With respect to each Product:

 

(a) (i) All regulatory filings required by any Regulatory Authority or in
respect of any Regulatory Authorization or Product Authorization with respect to
any Product or any Product Development and Commercialization Activities have
been made, and all such filings are complete and correct and have complied in
all material respects with all applicable laws and regulations, (ii) all
clinical and pre-clinical trials, if any, of investigational Products have been
and are being conducted by each Loan Party according to all applicable laws and
regulations along with appropriate monitoring of clinical investigator trial
sites for their compliance, and (iii) each Loan Party has disclosed to the
Lender all such regulatory filings and all material communications between
representatives of each Loan Party and any Regulatory Authority.

 

 
33

--------------------------------------------------------------------------------

 

 

 

(b) The Borrower and each other Loan Party and the Borrower’s agents and the
agents of each other Loan Party are in compliance in all material respects with
all applicable statutes, rules and regulations (including all Regulatory
Authorizations and Product Authorizations) of all applicable Governmental
Authorities, including the FDA, the DOH and all other Regulatory Authorities,
with respect to each Product and all Product Development and Commercialization
Activities related thereto. The Borrower and each other Loan Party has and
maintains in full force and effect all the necessary and requisite Regulatory
Authorizations and Product Authorizations. The Borrower and each other Loan
Party is in compliance in all material respects with all applicable registration
and listing requirements set forth in the FD&C Act, 21 U.S.C. § 360, and all
similar applicable laws (whether U.S. or non-U.S.), including the Food and Drugs
Act (R.S.C., 1985, c.F-27) in Canada. Each Loan Party adheres in all material
respects to all applicable regulations of all Regulatory Authorities with
respect to the Products and all Product Development and Commercialization
Activities related thereto, including applicable provisions of the FDA’s Quality
System regulation as set forth in Title 21 of the Code of Federal Regulations.

 

(c) Neither the Borrower nor any other Loan Party has received from any
Regulatory Authority any notice of adverse findings with respect to any Product
or any Product Development and Commercialization Activities related thereto,
including any FDA Form 483 inspectional observations, notices of violations,
Warning Letters, criminal proceeding notices under Section 305 of the FD&C Act,
or any other similar communication from any Regulatory Authority. There have
been no seizures conducted or, to the Borrower’s knowledge, threatened by any
Regulatory Authority with respect to any Product, and no recalls, market
withdrawals, field notifications, notifications of misbranding or adulteration
or safety alerts conducted, requested or, to the Borrower’s knowledge,
threatened by any Regulatory Authority with respect to any Product, and no
recalls, market withdrawals, field notifications, notifications of misbranding
or adulteration or safety alerts have been conducted, requested or, to the
Borrower’s knowledge, threatened by any Regulatory Authority relating to any
Products. Neither the Borrower nor any other Loan Party has received any written
notification that remains unresolved from the FDA, the DOH or any other
Regulatory Authority indicating any breach or violation of any applicable
Product Authorization or Regulatory Authorization, including that any of the
Products is misbranded or adulterated as defined in the FD&C Act or the rules
and regulations promulgated thereunder.

 

(d) Neither the Borrower nor any other Loan Party nor any officer, employee or
agent thereof, has made an untrue statement of a material fact or fraudulent
statements to the FDA, the DOH or any other Regulatory Authority, failed to
disclose a material fact required to be disclosed to the FDA, the DOH or any
other Regulatory Authority, or committed an act, made a statement, or failed to
make a statement that, at the time such disclosure was made (or was not made),
could reasonably be expected to provide a basis for the FDA, the DOH or any
other Regulatory Authority to invoke its policy respecting Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities, set forth in 56
Fed. Reg. 46191 (September 10, 1991) or any similar policy.

 

 
34

--------------------------------------------------------------------------------

 

 

 

(e) Neither the Borrower nor any other Loan Party has received any written
notice that the FDA, the DOH or any other applicable Regulatory Authority has
commenced or initiated, or, to the knowledge of the Borrower or any such Loan
Party, threatened to commence or initiate, any action to withdraw any Regulatory
Authorization or Product Authorization or requested the recall of any Products
or commenced or initiated or, to the knowledge of the Borrower or any such Loan
Party, threatened to commence or initiate, any action to enjoin any Product
Development and Commercialization Activities of the Borrower or any such Loan
Party.

 

(f) The clinical, preclinical, safety and other studies and tests conducted by
or on behalf of or sponsored by the Borrower and each other Loan Party, or in
respect of which any Products or Product candidates under development have
participated, were (and if still pending, are) being conducted in accordance
with standard medical and scientific research procedures and all applicable
Product Authorizations. The Borrower and each other Loan Party has operated
within, and currently is in compliance in all material respects with, all
applicable laws, Product Authorizations and Regulatory Authorizations, as well
as the rules and regulations of the FDA, the DOH and each other Regulatory
Authority, including but not limited to those rules and regulations governing
studies for which an investigational new drug application has been filed in
accordance with 21 C.F.R. Part 312 and all other rules and laws regarding
clinical studies. Neither the Borrower nor any other Loan Party has received any
notices or other correspondence from the FDA, the DOH or any other Regulatory
Authority requiring the termination or suspension of any clinical, preclinical,
safety or other studies or tests used to support regulatory clearance of, or any
Product Authorization or Regulatory Authorization for, any Product.

 

SECTION 6.19 Transactions with Affiliates. Except as set forth on Schedule 6.19,
neither the Borrower nor any Subsidiary has entered into, renewed, extended or
been a part to, any transaction (including the purchase, sale, lease, transfer
or exchange of property or assets of any kind or the rendering of services of
any kind) with any Affiliate during the three-year period prior to the Closing
Date.

 

SECTION 6.20 Investment Company Act. No Loan Party is an “investment company” or
is “controlled” by an “investment company,” as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 6.21 OFAC. No Loan Party or, to the knowledge of the Borrower and
Holdco, any Related Party nor any of their respective directors, officers, or
employees nor, to the knowledge of the Borrower and Holdco, any agents or other
persons acting on behalf of any of the foregoing (a) is currently the target of
any Sanctions, (b) is located, organized or residing in any Designated
Jurisdiction, (c) is or has been (within the previous five (5) years) engaged in
any transaction with, or for the benefit of, any Person who is now or was then
the target of Sanctions or who is located, organized or residing in any
Designated Jurisdiction or (d) is or has ever been in violation of or subject to
an investigation relating to Sanctions. No Loan, nor the proceeds from any Loan,
has been or will be used, directly or indirectly, to lend, contribute or provide
to, or has been or will be otherwise made available to fund, any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including the Lender and its Affiliates) of Sanctions.

 

 
35

--------------------------------------------------------------------------------

 

 

 

SECTION 6.22 Anti-Corruption. No Loan Party or, to the knowledge of the Borrower
and Holdco, any Related Party, nor any of their respective directors, officers,
or employees nor, to the knowledge of the Borrower and Holdco, any agents or
other persons acting on behalf of any of the foregoing, directly or indirectly,
has (a) violated or is in violation of any applicable anti-corruption law, (b)
made, offered to make, promised to make or authorized the payment or giving of,
directly or indirectly, any Prohibited Payment and (c) been subject to any
investigation by any Governmental Authority with regard to any actual or alleged
Prohibited Payment.

 

SECTION 6.23 Deposit and Disbursement Accounts. Schedule 6.23 contains a list as
of the Closing Date or the Delayed Draw Date, as applicable, of all banks and
other financial institutions at which each Loan Party maintains deposit
accounts, lockboxes, disbursement accounts, investment accounts or other similar
accounts, and such Schedule correctly identifies the name, address and telephone
number of each bank or financial institution, the name in which the account is
held, the type of account, and the complete account number therefor.

 

SECTION 6.24 Registration Rights. Except as set forth on Schedule 6.24, no Loan
Party has granted or agreed to grant any registration rights, including
piggyback rights (other than in respect of the Closing Date Warrant and the
Delayed Draw Warrant), to any Person.

 

SECTION 6.25 Royalty and Other Payments. Except as set forth on Schedule 6.25,
no Loan Party is obligated to pay any royalty, milestone payment, deferred
payment or any other contingent payment in respect of any Product.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

Each Loan Party jointly and severally covenants and agrees with the Lender that
until the Termination Date has occurred, each Loan Party will perform the
obligations set forth below.

 

SECTION 7.1 Financial Information, Reports, Notices, Etc. The Borrower will
furnish the Lender copies of the following financial statements, reports,
notices and information:

 

(a) as soon as available and in any event within 25 days after the end of each
calendar month, an unaudited consolidated balance sheet of Holdco and its
Subsidiaries as of the end of such month, and consolidated statements of income
and cash flow of Holdco and its Subsidiaries for such applicable period,
including (in each case), in comparative form, the figures for the corresponding
month in, and year to date portion of, the immediately preceding Fiscal Year,
certified as complete and correct by the chief financial or accounting
Authorized Officer of Holdco (subject to normal year-end audit adjustments);

 

 
36

--------------------------------------------------------------------------------

 

 

 

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter, an unaudited consolidated balance sheet of Holdco and its
Subsidiaries as of the end of such Fiscal Quarter, and consolidated statements
of income and cash flow of Holdco and its Subsidiaries for such period,
including (in each case), in comparative form, the figures for the corresponding
Fiscal Quarter in, and year to date portion of, the immediately preceding Fiscal
Year, certified as complete and correct by the chief financial or accounting
Authorized Officer of Holdco (subject to normal year-end audit adjustments);

 

(c) commencing with the Fiscal Year ending December 31, 2014, as soon as
available and in any event within 90 days after the end of each Fiscal Year, a
copy of the consolidated balance sheet of Holdco and its Subsidiaries, and the
related consolidated statements of income and cash flow of Holdco and its
Subsidiaries for such Fiscal Year, setting forth in comparative form the figures
for the immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by independent public accountants acceptable to the Lender, which
shall include a calculation of the financial covenants set forth in Section 7.19
and stating that, in performing the examination necessary to deliver the audited
financial statements of Holdco, no knowledge was obtained of any Event of
Default;

 

(d) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of each of the Borrower and Holdco, (i) showing
compliance with the financial covenants set forth in Section 7.19 and stating
that no Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that Holdco or any of its
Subsidiaries has taken or proposes to take with respect thereto) and
(ii) stating that no Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate (or, if a Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate, a statement that
such Subsidiary has complied with Section 7.8);

 

(e) as soon as available upon approval of the board of directors of Holdco, but
in any event within 30 days after the end of each Fiscal Year, an annual budget,
a business plan and financial forecasts of Holdco and its Subsidiaries for the
then current Fiscal Year of Holdco, in form and substance as approved by the
board of directors of Holdco, which shall include at least a projection of
income and a projected cash flow statement for each Fiscal Quarter in such
Fiscal Year and a projected balance sheet as of the end of each Fiscal Quarter
in such Fiscal Year, in each case prepared in reasonable detail, with
appropriate presentation and discussion (in reasonable detail) of the principal
assumptions upon which such budgets and projections are based, which shall be
accompanied by the statement of an Authorized Officer of Holdco to the effect
that such budget and projections are based on reasonable and good faith
estimates and assumptions made by the management of Holdco for the respective
periods covered thereby;

 

 
37

--------------------------------------------------------------------------------

 

 

 

(f) as soon as possible, but in any event within (i) three Business Days after
the Borrower or Holdco obtains knowledge of the occurrence of an Event of
Default described in Section 9.1.1 or (ii) five Business Days after the Borrower
or Holdco obtains knowledge of the occurrence of any other Event of Default, in
each case a statement of an Authorized Officer of the Borrower setting forth
details of such Event of Default and the action which the Borrower has taken and
proposes to take with respect thereto;

 

(g) as soon as possible and in any event within five Business Days after the
Borrower or Holdco obtains knowledge of (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 6.7(a) or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 6.7, notice thereof and, to the extent the Lender requests,
copies of all documentation relating thereto;

 

(h) as soon as possible and in any event within five Business Days after the
Borrower or Holdco obtains knowledge of any return, recovery, dispute or claim
related to any Product or inventory that involves more than $250,000, written
notice thereof from an Authorized Officer of the Borrower which notice shall
include any statement setting forth details of such return, recovery, dispute or
claim;

 

(i) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure of any Loan Party or any
ERISA Affiliate to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien on any Loan Party or any ERISA
Affiliate under Section 303(k) of ERISA or under Section 430(k) of the Code,
(iii) the taking of any action with respect to a Pension Plan which would
reasonably be expected to result in the requirement that any such Person furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which would reasonably
be expected to result in the incurrence by any Loan Party or any ERISA Affiliate
of any material liability, fine or penalty, notice thereof and copies of all
documentation relating thereto, written notice thereof from an Authorized
Officer of the Borrower, which notice shall include a statement setting forth
details of such events;

 

(j) promptly after the filing thereof, written notice (which may be in the form
of an email) of all reports, notices, prospectuses and registration statements
which Holdco or any of its Subsidiaries files with the SEC;

 

(k) promptly upon receipt thereof, copies of all formal “management letters” (or
equivalent) submitted to Holdco or any of its Subsidiaries by the independent
public accountants referred to in clause (b) in connection with each audit made
by such accountants; and

 

 
38

--------------------------------------------------------------------------------

 

 

 

(l) such other financial and other information as the Lender may from time to
time reasonably request (including information and reports in such detail as the
Lender may request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

SECTION 7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc. Each
Loan Party will (i) preserve and maintain its legal existence (except as
otherwise permitted by Section 8.8), (ii) perform in all material respects its
obligations under each Material Agreement to which it is a party, and (iii)
comply in all material respects with all applicable laws, rules, regulations and
orders, including (x) the FD&C Act and the PDMA and in connection with the
preparation and submission to the FDA of NDAs, and (y) the payment (before the
same become delinquent) of all Taxes imposed upon such Loan Party or upon its
property, except to the extent being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on the books of such Loan Party, as applicable.

 

SECTION 7.3 Maintenance of Properties. Each Loan Party will maintain, preserve,
protect and keep its and their respective properties in good repair, working
order and condition (ordinary wear and tear excepted), and make necessary
repairs, renewals and replacements so that the business carried on by such Loan
Party may be properly conducted at all times, unless such Loan Party determines
in good faith that the continued maintenance of such property is no longer
economically desirable, necessary or useful to the business of such Loan Party
or the Disposition of such property is otherwise permitted by Section 8.8 or
Section 8.9.

 

SECTION 7.4 Insurance. Each Loan Party will maintain:

 

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as such Loan Party; and

 

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Lender as mortgagee (in the case of property
insurance) or loss payee or additional insured (in the case of liability
insurance), as applicable, and provide that no cancellation or modification of
the policies will be made without the prior written consent of the Lender and
(ii) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents.

 

SECTION 7.5 Books and Records. Each Loan Party will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Lender or any of its respective representatives, at reasonable times and
intervals upon reasonable notice to the Borrower, to visit such Loan Party’s
offices, to discuss such Loan Party’s financial matters with its officers and
employees, and its independent public accountants (and such Loan Party hereby
authorizes such independent public accountant to discuss such Loan Party’s
financial matters with the Lender or its representatives whether or not any
representative of such Loan Party is present) and to examine (and photocopy
extracts from) any of its books and records. Each Loan Party shall pay any fees
of such independent public accountant incurred in connection with the Lender’s
exercise of its rights pursuant to this Section.

 

 
39

--------------------------------------------------------------------------------

 

 

 

SECTION 7.6 Environmental Law Covenant. Each Loan Party will (i) use and operate
all of its and their businesses, facilities and properties in material
compliance with all Environmental Laws, and keep and maintain all Environmental
Permits and remain in compliance therewith, and (ii) promptly notify the Lender
of, and provide the Lender with copies of all material claims, complaints,
notices or inquiries relating to, any actual or alleged non-compliance with any
Environmental Laws or Environmental Permits or any actual or alleged
Environmental Liabilities. Each Loan Party will promptly resolve, remedy and
mitigate any such non-compliance or Environmental Liabilities, and shall keep
the Lender informed as to the progress of same.

 

SECTION 7.7 Use of Proceeds. Proceeds of the Loans shall be used for general
corporate purposes of Holdco and its Subsidiaries, including the payment of
fees, costs and expenses related to the transactions contemplated hereby.

 

SECTION 7.8 Future Guarantors, Security, Etc. Each Loan Party will execute any
documents, UCC-1 financing statements, UCC-3 termination statements, PPSA-1C
financing statements, PPSA-2C discharge statements, agreements and instruments,
and take all further action that may be required under applicable law, or that
the Lender may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Liens permitted by Section
8.3) of the Liens created or intended to be created by the Loan Documents.
Holdco will promptly cause any Subsidiary acquired or organized after the date
hereof to execute a supplement (in form and substance reasonably satisfactory to
the Lender) to this Agreement and each other applicable Loan Document in favor
of the Lender. The Borrower will promptly notify the Lender of any subsequently
acquired real property of any Loan Party and will provide the Lender with a
description of such real property, the acquisition date thereof and the purchase
price therefor. In addition, from time to time, each Loan Party will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected Liens with respect to such of its
assets and properties as the Lender shall designate, it being agreed that it is
the intent of the parties that the Obligations shall at all times be secured by,
among other things, substantially all the assets of Holdco and its Subsidiaries
(including personal property acquired subsequent to the Closing Date), except
for the Excluded Collateral. Such Liens will be created under the Loan Documents
in form and substance reasonably satisfactory to the Lender, and each Loan Party
shall deliver or cause to be delivered to the Lender all such instruments and
documents (including legal opinions and lien searches) as the Lender shall
reasonably request to evidence compliance with this Section 7.8.

 

 
40

--------------------------------------------------------------------------------

 

 

 

SECTION 7.9 Obtaining of Permits, Etc. With respect to Products, each Loan Party
shall obtain, maintain and preserve, and take all necessary action to timely
renew all Permits and accreditations which are necessary in the proper conduct
of its business.

 

SECTION 7.10 Product Licenses. Each Loan Party shall (i) maintain each Permit,
including each Regulatory Authorization, from, or file any notice or
registration in, each jurisdiction in which such Loan Party is required to
obtain any Permit or Regulatory Authorization or to file any notice or
registration, in order to sell or distribute the Products and (ii) promptly
provide evidence of same to the Lender.

 

SECTION 7.11 Maintenance of Regulatory Authorizations, Contracts, Intellectual
Property, Etc. With respect to the Products, each Loan Party will (i) maintain
in full force and effect all Regulatory Authorizations (including the Product
Authorizations), contract rights, or other rights necessary for the operations
of its business, (ii) notify the Lender, promptly after learning thereof, of any
product recalls, safety alerts, corrections, withdrawals, marketing suspensions,
removals or the like conducted, to be undertaken or issued by any Loan Party or
its respective suppliers whether or not at the request, demand or order of any
Governmental Authority or otherwise with respect to any Product, or any basis
for undertaking or issuing any such action or item, (iii) maintain in full force
and effect, and pay all costs and expenses relating to, all Intellectual
Property owned or controlled by any Loan Party that is used in the operations of
the business of such Loan Party, or in connection with any Product Development
and Commercialization Activities, and all Material Agreements, (iv) notify the
Lender, promptly after learning thereof, of any Infringement or other violation
by any Person of its Intellectual Property that is used in the operations of the
business of such Loan Party, or in connection with any Product Development and
Commercialization Activities, and aggressively pursue any such Infringement or
other violation except in any specific circumstances where both (x) such Loan
Party is able to demonstrate that it is not commercially reasonable to do so and
(y) where not doing so does not materially adversely affect any Product, (v) use
commercially reasonable efforts to pursue and maintain in full force and effect
legal protection for all new Intellectual Property developed or controlled by
such Loan Party that is used in the operations of the business of such Loan
Party, or in connection with any Product Development and Commercialization
Activities, and (vi) notify the Lender, promptly after learning thereof, of (x)
any claim by any Person that the conduct of such Loan Party’s business
(including the development, manufacture, use, sale or other commercialization of
any Product) Infringes any Intellectual Property of such Loan Party and, if
requested by the Lender, use commercially reasonable efforts to resolve such
claim, or (y) any event, circumstance, act or omission that would cause any
representation or warranty contained in Section 6.18 to be incorrect in any
material respect if such representation or warranty was to be made at the time
such Loan Party learned of such event, circumstance, act or omission.

 

SECTION 7.12 Inbound Licenses. Prior to any Loan Party entering into or becoming
bound by any inbound license or agreement requiring the Borrower to make
payments in excess of $1,000,000 in any twelve-month period during the term of
such license or agreement (other than over-the-counter software that is
commercially available to the public), the Borrower shall: (i) provide written
notice to the Lender of the material terms of such license or agreement with a
description of its anticipated and projected impact on such Loan Party’s
business or financial condition, (ii) obtain written consent of the Lender to
such inbound license or agreement, such consent not to be unreasonably withheld
and (iii) take such commercially reasonable actions as the Lender may reasonably
request to obtain the consent of, or waiver by, any Person whose consent or
waiver is necessary for the Lender to be granted and perfect a valid security
interest in such license or agreement and to fully exercise its rights under any
of the Loan Documents in the event of a disposition or liquidation of the
rights, assets or property that is the subject of such license or agreement.

 

 
41

--------------------------------------------------------------------------------

 

 

 

SECTION 7.13 Cash Management. Each Loan Party will:

 

(a) maintain all deposit accounts, disbursement accounts, investment accounts
(and other similar accounts) and lockboxes with a bank or financial institution
that has executed and delivered to the Lender an account control agreement, in
form and substance reasonably acceptable to the Lender; each such deposit
account, disbursement account, investment account (or similar account) and
lockbox (each, a “Controlled Account”) shall be a cash collateral account, with
all cash, checks and other similar items of payment in such account securing
payment of the Obligations, and each Loan Party shall have granted a Lien to the
Lender over such Controlled Accounts;

 

(b) deposit promptly, and in any event no later than five Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts; and

 

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Lender, each Loan Party will cause all payments
constituting proceeds of accounts to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Lender.

 

SECTION 7.14 Modification of Organic Documents. No Loan Party will amend, modify
or otherwise change its Organic Documents without the Lender’s prior written
consent, which shall not be unreasonably withheld.

 

SECTION 7.15 Inconsistent Agreements. No Loan Party will enter into any
agreement containing any provision which would (i) be violated or breached by
such Person hereunder or by the performance by such Person of any of its
obligations hereunder or under any other Loan Document, (ii) prohibit any such
Person from granting to the Lender a Lien on any of its assets or (iii) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Loan Party to (x) pay dividends or make other distributions to
the Borrower, or pay any Indebtedness owed to the Borrower, (y) make loans or
advances to the Borrower or (z) transfer any of its assets or properties to the
Borrower.

 

SECTION 7.16 Restriction of Amendments to Certain Documents. No Loan Party will
amend or otherwise modify, or waive any rights under, any other document,
instrument or agreement if, in any case, such amendment, modification or waiver
could be materially adverse to the Lender’s Lien in any Collateral (as defined
in the Pledge and Security Agreement).

 

 
42

--------------------------------------------------------------------------------

 

 

 

SECTION 7.17 PIC. Holdco’s percentage ownership of PIC’s Capital Securities
shall be diluted to approximately 0.01% as provided in the Merger Agreement.

 

SECTION 7.18 Required Milestones. Holdco and the Borrower covenant and agree
that (i) on or before September 30, 2014 the Borrower will have entered into a
licensing agreement with a global pharmaceuticals company with respect to the
Thermostable LPV technology, on terms satisfactory to the Lender, (ii) on or
before September 25, 2015 the Borrower will have commenced toxicology work with
respect to the CMV (VLP) Product, in the form of a first immunization of an
animal for GLP toxicology, and (iii) on or before April 25, 2016 the Borrower
will have commenced Phase I clinical trials with respect to the CMV (VLP)
Product, in the form of a patient vaccination.

 

SECTION 7.19 Minimum Liquidity. The Loan Parties shall at all times maintain a
minimum aggregate balance of $1,000,000 of cash in one or more Controlled
Accounts that is free and clear of all Liens, other than Liens granted hereunder
in favor of the Lender.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

Each Loan Party jointly and severally covenants and agrees with the Lender that
until the Termination Date has occurred, each Loan Party will perform or cause
to be performed the obligations set forth below.

 

SECTION 8.1 Business Activities. No Loan Party will engage in any business
activity except those business activities engaged in on the date of this
Agreement and activities reasonably incidental thereto.

 

SECTION 8.2 Indebtedness. No Loan Party will create, incur, assume or permit to
exist any Indebtedness without the Lender’s prior written consent (which may be
withheld in the Lender’s sole discretion), other than:

 

(a) Indebtedness in respect of the Obligations;

 

(b) Indebtedness existing as of the Closing Date which is identified in Schedule
8.2(b), and refinancing of such Indebtedness in a principal amount not in excess
of that which is outstanding on the Closing Date (as such amount has been
reduced following the Closing Date);

 

(c) unsecured Indebtedness in respect of performance, surety or appeal bonds
provided in the ordinary course of business in an aggregate amount at any time
outstanding not to exceed $250,000, but excluding (in each case) Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

 

(d) purchase money Indebtedness and Capitalized Lease Liabilities in an
aggregate amount at any time outstanding not to exceed $250,000;

 

 
43

--------------------------------------------------------------------------------

 

 

 

(e) Intercompany Subordinated Debt that does not exceed an aggregate principal
amount of $1,500,000 at any time outstanding; and

 

(f) Subordinated Debt of any Loan Party owing to a non-Affiliate that (i) is
unsecured and subject to a written subordination agreement that is satisfactory
to the Lender (in form and substance) and (ii) does not exceed an aggregate
principal amount of $2,000,000 at any time outstanding;

 

provided that, no Indebtedness otherwise permitted by clauses (b), (d), (e) or
(f) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.

 

SECTION 8.3 Liens. No Loan Party will create, incur, assume or permit to exist
any Lien upon any of its property (including Capital Securities of any Person),
revenues or assets, whether now owned or hereafter acquired, except:

 

(a) Liens securing payment of the Obligations;

 

(b) Liens existing as of the Closing Date and disclosed in Schedule 8.3(b)
securing Indebtedness described in clause (b) of Section 8.2, and refinancings
of such Indebtedness; provided that, no such Lien shall encumber any additional
property and the amount of Indebtedness secured by such Lien is not increased
from that existing on the Closing Date (as such Indebtedness may have been
permanently reduced subsequent to the Closing Date);

 

(c) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(d) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

 

(e) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 9.1.6;

 

(f) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

 
44

--------------------------------------------------------------------------------

 

 

 

(g) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books; and

 

(h) Liens securing purchase money Indebtedness and Capitalized Lease Liabilities
permitted under Section 8.2(d).

 

SECTION 8.4 [INTENTIONALLY OMITTED].

 

SECTION 8.5 Investments. No Loan Party will purchase, make, incur, assume or
permit to exist any Investment in any other Person, except:

 

(a) Investments existing on the Closing Date and identified in Schedule 8.5(a);

 

(b) Cash Equivalent Investments;

 

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(d) Investments consisting of any deferred portion of the sales price received
by any Loan Party in connection with any Disposition permitted under Section
8.9;

 

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business; and

 

(f) Intercompany Subordinated Debt permitted under Section 8.2(e).

 

SECTION 8.6 Restricted Payments, Etc. No Loan Party will declare or make a
Restricted Payment, or make any deposit for any Restricted Payment, other than
(i) Restricted Payments made by Loan Parties to the Borrower or to other wholly
owned Subsidiaries of Holdco and (ii) distributions of assets of the liquidating
trust of Holdco described in Holdco’s Annual Report on Form 10-K for the year
ended December 31, 2013 filed with the SEC, as amended and as may be updated in
subsequent periodic reports of Holdco filed with the SEC.

 

SECTION 8.7 [INTENTIONALLY OMITTED]

 

SECTION 8.8 Consolidation, Merger; Permitted Acquisitions, Etc. No Loan Party
will liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire any other Person or all or
substantially all of the assets of any other Person (or any division thereof),
except that, so long as no Event of Default has occurred and is continuing (or
would occur), (i) any Subsidiary of Holdco (other than the Borrower) may
liquidate or dissolve voluntarily into, and may merge with and into, Holdco or
any wholly owned Subsidiary of Holdco, (ii) any Loan Party may from time to time
acquire another Person or all or substantially all of the assets of another
Person (or any division thereof); provided that (v) such acquisition is approved
by the boards of director of each of the Borrower and Holdco, (w) the newly
acquired (or continuing or surviving) Person shall comply with Section 7.8
hereof and shall be engaged in a line of business similar to the Borrower, (x)
the aggregate consideration paid for all acquisitions pursuant to this clause
(ii) shall not exceed $5,000,000, (y) the aggregate consideration paid in cash
for all such acquisitions pursuant to this clause (ii) shall not exceed
$1,500,000, and (z) Holdco and the Borrower shall, prior to consummating any
such acquisition, certify in writing to the Lender that, after giving effect to
such acquisition, it reasonably expects to comply with Sections 7.18 and 7.19
hereof.

 

 
45

--------------------------------------------------------------------------------

 

 

 

SECTION 8.9 Permitted Dispositions. No Loan Party will dispose of any of its
assets (including accounts receivable and Capital Securities) to any Person in
one transaction or series of transactions unless such Disposition (i) is
inventory or obsolete, damaged, worn out or surplus property Disposed of in the
ordinary course of its business, (ii) has an aggregate fair market value that,
when taken together with all other Dispositions made pursuant to this clause
(ii), does not exceed $250,000, (iii) is required pursuant to Section 7.17 or
(iv) is an outbound license of Intellectual Property permitted by Section 8.15.

 

SECTION 8.10 Modification of Certain Agreements. No Loan Party will consent to
any amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in any Organic Documents of any Loan Party, if the result would have a
material adverse effect on the rights or remedies of the Lender.

 

SECTION 8.11 Transactions with Affiliates. No Loan Party will enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any of its other Affiliates, other than Intercompany Subordinated Debt, unless
such arrangement, transaction or contract (i) is on fair and reasonable terms no
less favorable to such Loan Party than it could obtain in an arm’s-length
transaction with a Person that is not an Affiliate and (ii) is of the kind which
would be entered into by a prudent Person in the position of such Loan Party
with a Person that is not one of its Affiliates.

 

SECTION 8.12 Restrictive Agreements, Etc. No Loan Party will enter into any
agreement prohibiting (i) the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired, (ii)
the ability of such Loan Party to amend or otherwise modify any Loan Document or
(iii) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower or Holdco, including by way of dividends, advances,
repayments of loans, reimbursements of management and other intercompany
charges, expenses and accruals or other returns on investments. The foregoing
prohibitions shall not apply to restrictions contained (x) in any Loan Document,
or (y) in the case of clause (i), any agreement governing any Indebtedness
permitted by clause (e) of Section 8.2 as to the assets financed with the
proceeds of such Indebtedness.

 

SECTION 8.13 Sale and Leaseback. No Loan Party will directly or indirectly enter
into any agreement or arrangement providing for the sale or transfer by it of
any property (now owned or hereafter acquired) to a Person and the subsequent
lease or rental of such property or other similar property from such Person.

 

 
46

--------------------------------------------------------------------------------

 

 

 

SECTION 8.14 Product Sales. No Loan Party will sell or distribute Products or
cause any sale or distribution where such Loan Party is required to obtain any
Permit, or to file any notice or registration in any jurisdiction prior to any
such sale or distribution, in each case, until such Loan Party has obtained such
required Permit or filed such notice or registration.

 

SECTION 8.15 Outbound Licenses. So long as no Default has occurred and is
continuing, no Loan Party will enter into or become bound by any outbound
license of Intellectual Property unless such outbound license (i) is approved by
the board of directors of each of the Borrower and Holdco, (ii) is entered into
on an arm’s-length basis, on commercially reasonable terms and in the ordinary
course of business, (iii) does not otherwise constitute a Disposition prohibited
pursuant to Section 8.9, and (iv) does not impair the Lender from fully
exercising its rights under any of the Loan Documents in the event of a
disposition or liquidation of the rights, assets or property that is the subject
of such license or agreement.

 

SECTION 8.16 Change in Name, Location, Executive Office, or Executive
Management; Change in Fiscal Year. No Loan Party will (i) change its legal name
or any trade name used to identify it in the conduct of its business or
ownership of its properties (other than Holdco in connection with the Merger
Transaction), (ii) change its jurisdiction of organization or legal structure,
(iii) relocate its chief executive office, principal place of business or any
office in which it maintains books or records relating to its business
(including the establishment of any new office or facility), (iv) change its
federal taxpayer identification number or organizational number (or equivalent)
without 30 days prior written notice to the Lender, (v) replace its chief
financial officer without written notification to the Lender within 30 days
thereafter or (vi) change its Fiscal Year or any of its Fiscal Quarters.

 

ARTICLE IX
EVENTS OF DEFAULT

 

SECTION 9.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

 

SECTION 9.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of (i) any principal of or interest on any Loan,
or (ii) any fee described in Article III or any other monetary Obligation, and
in the case of clause (ii) such default shall continue unremedied for a period
of two (2) Business Days after such amount was due.

 

SECTION 9.1.2 Breach of Warranty. Any representation or warranty made or deemed
to be made by any Loan Party in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made or deemed to
have been made in any material respect.

 

 
47

--------------------------------------------------------------------------------

 

 

 

SECTION 9.1.3 Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall default in the due performance or observance of any of its
obligations under Sections 7.1(f), 7.13, 7.17, 7.18, 7.19 or Article VIII.

 

SECTION 9.1.4 Non-Performance of Other Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any other covenant,
obligation or agreement contained in any Loan Document executed by it, and such
default shall continue unremedied for a period of fifteen (15) days after the
earlier to occur of (a) notice thereof given to the Borrower by the Lender or
(b) the date on which the Borrower or Holdco has knowledge of such default;
provided that, if the Borrower shall default in the due performance and
observance of any covenant, obligation or agreement under Section 7.1(c) solely
resulting from the inclusion of an Impermissible Qualification, then such
fifteen (15) day cure period shall be extended to ninety (90) days; provided
further that, if the Borrower delivers to the Lender a detailed plan in form and
substance reasonably satisfactory to the Lender and approved by the board of
directors of the Borrower addressing such Impermissible Qualification in a
commercially reasonable manner, then such ninety (90) day cure period shall be
extended for up to an additional ninety (90) days (but in no event shall such
cure period exceed one hundred eighty (180) days in the aggregate).

 

SECTION 9.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness permitted under Section
8.2) of any Loan Party having a principal or stated amount, individually or in
the aggregate, in excess of $250,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.

 

SECTION 9.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $250,000 (exclusive of (i) any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order and (ii) any amounts indemnified and covered pursuant to the
Indemnification Escrow/Reserve and Liquidating Trust Indemnification Agreement
(each as provided by and defined in the Merger Agreement)) shall be rendered
against any Loan Party and such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 30 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order.

 

SECTION 9.1.7 Change in Control. Any Change in Control shall occur.

  

 
48

--------------------------------------------------------------------------------

 

 

SECTION 9.1.8 Bankruptcy, Insolvency, Etc. Any Loan Party shall:

 

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

 

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that, each Loan Party hereby expressly authorizes the
Lender to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend its rights under the Loan
Documents;

 

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by a Loan Party, such case or proceeding shall be consented to or
acquiesced in by a Loan Party, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days undismissed; provided that,
each Loan Party hereby expressly authorizes the Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend its rights under the Loan Documents; or

 

(e) take any action authorizing, or in furtherance of, any of the foregoing.

 

SECTION 9.1.9 Impairment of Security, Etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Loan Party party thereto; any Loan Party shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or, except as permitted under any Loan
Document, any Lien securing any Obligation shall, in whole or in part, cease to
be a perfected first priority Lien.

 

SECTION 9.1.10 Material Adverse Change. Any circumstance occurs that could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.1.11 Key Person Event. If Jeff Baxter ceases to be employed full time
by both the Borrower and Holdco and actively working as Chief Executive Officer
of each such Person, unless within 30 days after such individual ceases to be
employed full time and actively working as President and Chief Executive Officer
of each such Person the Borrower or Holdco, as the case may be, hires a
replacement for such individual approved by the Lender in its sole discretion.

 

SECTION 9.1.12 Regulatory Matters. If any of the following occurs: (i) the FDA
or any other Governmental Authority initiates enforcement action against, or
issues a warning letter with respect to, any Loan Party, or any of their
Products or the manufacturing facilities therefor, that causes any Loan Party to
discontinue marketing or withdraw any of its material Products, or causes a
delay in the manufacture of any of its material Products, which discontinuance,
withdrawal or delay could reasonably be expected to last for more than 90 days,
(ii) a recall of any Product that has generated or is expected to generate at
least $1,000,000 in revenue for Holdco and its Subsidiaries over any consecutive
twelve (12) month period or (iii) any Loan Party enters into a settlement
agreement with the FDA or any other Governmental Authority that results in
aggregate liability as to any single or related series of transactions,
incidents or conditions, in excess of $250,000.

 

 
49

--------------------------------------------------------------------------------

 

 

 

SECTION 9.1.13 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

 

(a) the institution of any steps by any Loan Party, any ERISA Affiliate or any
other Person to terminate a Pension Plan if, as a result of such termination,
any Loan Party or any such ERISA Affiliate would be required to make a
contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $250,000;

 

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien on the Borrower or any ERISA Affiliate under section 303(k)
of ERISA or under Section 430(k) of the Code; or

 

(c) any ERISA Event shall occur.

 

SECTION 9.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 9.1.8 with respect to any Loan Party shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of the Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.

 

SECTION 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.8)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Lender may, by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and the Commitments shall
terminate.

 

ARTICLE X
GUARANTY

 

SECTION 10.1 Guaranty. Each Guarantor hereby agrees that such Guarantor is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Lender and its successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Lender by each Loan
Party. Each Guarantor agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, and that
its obligations under this Article X shall be absolute and unconditional,
irrespective of, and unaffected by,

 

 
50

--------------------------------------------------------------------------------

 

 

 

(a)     the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Loan Party is or may become a
party;

 

(b)     the absence of any action to enforce this Agreement (including this
Article X) or any other Loan Document or the waiver or consent by the Lender
with respect to any of the provisions thereof;

 

(c)     the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Lender in respect thereof (including the release of any such
security);

 

(d)     the insolvency of any Loan Party; or

 

(e)     any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor,

 

it being agreed by each Guarantor that its obligations under this Article X
shall not be discharged until the Termination Date. Each Guarantor shall be
regarded, and shall be in the same position, as principal debtor with respect to
the Obligations guaranteed hereunder.

 

SECTION 10.2 Waivers. Each Guarantor expressly waives all rights it may have now
or in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Lender to marshal assets or to proceed in respect of
the Obligations guaranteed hereunder against the Borrower or any other
Guarantor, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor. It is agreed among each Guarantor and the
Lender that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Article X and such waivers, the Lender would decline to
enter into this Agreement.

 

SECTION 10.3 Benefit of Guaranty. Each Guarantor agrees that the provisions of
this Article X are for the benefit of the Lender and its successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between the Borrower, on the one hand, and the Lender, on the other hand, the
obligations of the Borrower and each Guarantor under the Loan Documents.

 

SECTION 10.4 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Guarantor hereby
expressly and irrevocably subordinates to the prior payment in full, in cash, of
the Obligations any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor until
all Commitments have expired or been terminated and the Obligations are
indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees that
this subordination is intended to benefit the Lender and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Article X, and that the Lender and its successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 10.4.

 

 
51

--------------------------------------------------------------------------------

 

 

 

SECTION 10.5 Election of Remedies. If the Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving the
Lender a Lien upon any collateral, whether owned by any Grantor or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
the Lender may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this Article
X. If, in the exercise of any of its rights and remedies, the Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Loan Party or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Guarantor
hereby consents to such action by the Lender and waives any claim based upon
such action, even if such action by the Lender shall result in a full or partial
loss of any rights of subrogation which each Guarantor might otherwise have had
but for such action by the Lender. Any election of remedies which results in the
denial or impairment of the right of the Lender to seek a deficiency judgment
against the any Loan Party shall not impair any Guarantor’s obligation to pay
the full amount of the Obligations. In the event the Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, the Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by the Lender but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether the Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Article X, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which the Lender might otherwise be entitled but for such bidding at
any such sale.

 

SECTION 10.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Article X shall be limited to an
amount not to exceed the amount which could be claimed by the Lender from such
Guarantor under this Article X without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Guarantor’s right of contribution and
indemnification from each other Guarantor.

 

SECTION 10.7 Liability Cumulative. The liability of each Guarantor under this
Article X is in addition to and shall be cumulative with all liabilities of each
Loan Party to the Lender under this Agreement and the other Loan Documents to
which each Loan Party is a party or in respect of any Obligations or obligation
of such Loan Party, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

 

 
52

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI
MISCELLANEOUS PROVISIONS

 

SECTION 11.1 Waivers, Amendments, Etc. The provisions of each Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Lender, Holdco and
the Borrower.

 

No failure or delay on the part of the Lender in exercising any power or right
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on any Loan Party in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Lender under any
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

SECTION 11.2 Notices; Time. All notices and other communications provided under
any Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Borrower or the Lender, to the applicable Person at
its address or facsimile number set forth on Schedule 11.02 hereto, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Unless otherwise indicated, all references to the time of a day in
a Loan Document shall refer to New York City time.

 

SECTION 11.3 Payment of Costs and Expenses. The Borrower agrees to pay on demand
all reasonable expenses of the Lender (including the reasonable fees and
out-of-pocket expenses of Morrison & Foerster LLP, counsel to the Lender and of
local counsel, if any, who may be retained by or on behalf of the Lender) in
connection with:

 

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated; and

 

(b) the filing or recording of any Loan Document (including any financing
statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where financing statements (or other documents evidencing Liens in
favor of the Lender) have been recorded and any and all other documents or
instruments of further assurance required to be filed or recorded by the terms
of any Loan Document; and

 

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document;

 

 
53

--------------------------------------------------------------------------------

 

 

 

provided that the Expense Deposit (if any) shall be applied by the Lender from
time to time for purposes of satisfying the foregoing expenses of the Borrower.

 

The Borrower further agrees to pay, and to save the Lender harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of each Loan Document, the Loans or the issuance of
the Note. The Borrower also agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses of counsel to the Lender) incurred by the Lender in connection
with (i) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (ii) the enforcement of any
Obligations; provided that the Borrower shall not be liable for indemnification
of any expenses under this clause (ii) to the extent such expenses arise as a
result of the bad faith, gross negligence or willful misconduct of the Lender,
as finally determined by a court of competent jurisdiction in a non-appealable
decision.

 

SECTION 11.4 Indemnification. In consideration of the execution and delivery of
this Agreement by the Lender, the Borrower hereby indemnifies, agrees to defend,
exonerates and holds the Lender and each of its officers, directors, employees
and agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, obligations and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ and professionals’ fees and disbursements, whether incurred in
connection with actions between the parties hereto or the parties hereto and
third parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to (i) the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Lender pursuant to Article V
not to fund any Loan; provided that, any such action is resolved in favor of
such Indemnified Party) or (ii) any Environmental Liability, any actual or
alleged breach of or non-compliance with Environmental Laws or Environmental
Permits, any Hazardous Materials, or any other decision, act, omission or matter
relating to the environment, natural resources, health, safety or welfare. If
and to the extent that the foregoing indemnification may be unenforceable for
any reason, the Borrower agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

 

SECTION 11.5 Survival. The obligations of the Borrower under Section 4.1,
Section 4.2, Section 4.3, Section 11.3 and Section 11.4, shall in each case
survive any assignment by the Lender and the occurrence of the Termination Date.
The representations and warranties made by each Loan Party in each Loan Document
shall survive the execution and delivery of such Loan Document until the
Termination Date.

 

SECTION 11.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

 
54

--------------------------------------------------------------------------------

 

 

 

SECTION 11.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

 

SECTION 11.8 Execution in Counterparts, Effectiveness, Etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, each other Loan Party and the Lender, shall
have been received by the Lender. Delivery of an executed counterpart of a
signature page to this Agreement by email (e.g. “pdf” or “tiff”) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 11.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

 

SECTION 11.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, no Loan Party may assign or transfer its rights or
obligations hereunder without the prior written consent of the Lender.

 

SECTION 11.11 Other Transactions. Nothing contained herein shall preclude the
Lender, from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with any Loan Party or any of their respective Affiliates in
which such Loan Party or such Affiliate is not restricted hereby from engaging
with any other Person.

 

SECTION 11.12 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE LOAN PARTIES IN CONNECTION HEREWITH OR THEREWITH
MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN Section
11.2. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT EACH LOAN PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

 
55

--------------------------------------------------------------------------------

 

 

 

SECTION 11.13 Waiver of Jury Trial. THE LENDER AND EACH LOAN PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR EACH LOAN PARTY IN CONNECTION THEREWITH.
EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER ENTERING INTO THE LOAN DOCUMENTS.

 

  

 
56

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

VARIATION BIOTECHNOLOGIES (US), INC.,

as the Borrower

 

       

 

 

 

 

 

By:

/s/ Jeff Baxter

 

 

 

Name: Jeff Baxter

 

 

 

Title: Chief Executive Officer

 



 

 

 

VBI VACCINES INC.,



as Guarantor

 

       

 

 

 

 

 

By:

/s/ Jeff Baxter

 

 

 

Name: Jeff Baxter

 

 

 

Title: Chief Executive Officer

 

 

 

 

VARIATION BIOTECHNOLOGIES, INC.,



as Guarantor

 

       

 

 

 

 

 

By:

/s/ Jeff Baxter

 

 

 

Name: Jeff Baxter

 

 

 

Title: Chief Executive Officer

 

 

 
57

--------------------------------------------------------------------------------

 

 

 

PCOF 1, LLC,
as the Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sandeep Dixit

 

 

Name:

Sandeep Dixit

 

 

Title:

Chief Credit Officer

 

          By: /s/ Sam Chawla     Name: Sam Chawla     Title: Portfolio Manager  

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF INITIAL TERM NOTE

 

Filed under separate cover.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FORM OF DELAYED DRAW NOTE

 

 

 

Filed under separate cover.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF LOAN REQUEST

 

Date: [•]

 

To:

PCOF 1, LLC, as Lender under the Credit Agreement (as defined below).

 

Re:

Credit Agreement and Guaranty, dated as of [_________ __, 2014] (as amended or
otherwise modified from time to time, the “Credit Agreement”) by and among
VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation, each Guarantor
party thereto and PCOF 1, LLC. Capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests a borrowing of (select one):

 

☐ the Initial Loan

☐ the Delayed Draw Loan

   

 

1.

Date of borrowing: [●] (a Business Day)

 

 

2.

Principal Amount: $[●]

 

With respect to any borrowing requested hereby, the undersigned Borrower hereby
represents and warrants that (i) such request complies with the requirements of
Sections 2.1 and 2.2 of the Credit Agreement, as applicable, (ii) all
representations and warranties set forth in each Loan Document are true and
correct and (iii) no Default or Event of Default shall exist, or would result
from such proposed Loan.

 

VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation

   

By:

 

Name:

Title:

 

[Signature Page to Loan Request]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE
VARIATION BIOTECHNOLOGIES (US), INC.

COMPUTATION DATE: _______ __, 201_

 

This Compliance Certificate (this “Compliance Certificate”) is delivered
pursuant to [Section 5.1.5] [Section 5.2.5] [clause (c) of Section 7.1] of the
Credit Agreement and Guaranty, dated as of [_________ __, 2014] (as amended or
otherwise modified from time to time, the “Credit Agreement”), by and among
VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the “Borrower”),
each Guarantor party thereto and PCOF 1, LLC (together with its Affiliates,
successors, transferees and assignees, the “Lender”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

 

The undersigned are duly authorized to execute and deliver this Compliance
Certificate on behalf of each of the Borrower and Holdco. By executing this
Compliance Certificate the Borrower and Holdco hereby certify to the Lender on
behalf of the Loan Parties as follows:

 

(a)     The financial statements delivered pursuant to Section 5.1.4 or, if
later, pursuant to clause (a) or (b) of Section 7.1 of the Credit Agreement have
been prepared in accordance with GAAP consistently applied, and fairly present
the financial condition of the Loan Parties as of the dates thereof and the
related results of their operations for the periods then ended (subject to the
absence of footnotes and to normal year-end adjustments in the case of unaudited
financial statements).

 

(b)     All other information presented in connection with this Compliance
Certificate (including the Attachments hereto) is correct and complete in all
material respects.

 

(c)     Borrower has maintained at all times a minimum balance of $1,000,000 of
cash in one or more Controlled Accounts that is free and clear of all Liens,
other than Liens granted hereunder in favor of the Lender. As a result, the
minimum liquidity requirement pursuant to Section 7.19 of the Credit Agreement
[has been][has not been] satisfied.     

 

(d)     No Default or Event of Default has occurred and is continuing[, except
as set forth on Attachment 4 hereto, which includes a description of the nature
and period of existence of such Default or Event of Default and what action the
Borrower has taken, is taking and proposes to take with respect thereto.]

 

(e)     Except as set forth on Attachment 5 hereto, subsequent to the date of
the most recent Compliance Certificate submitted by the undersigned pursuant to
clause (c) of Section 7.1 of the Credit Agreement no Subsidiary has been formed
or acquired or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, such Subsidiary has, to the extent required,
complied with Section 7.8 of the Credit Agreement).

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each undersigned has caused this Compliance Certificate to
be executed and delivered, and the certification and warranties contained herein
to be made, by its chief financial or accounting Authorized Officer as of the
date first above written.

 

VARIATION BIOTECHNOLOGIES (US), INC.

   

By:

 

Name:

Title:

 

 

 

[HOLDCO]

     

By:

 

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

Filed under separate cover.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF CLOSING DATE WARRANT

 

Filed under separate cover.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

FORM OF DELAYED DRAW WARRANT AGREEMENT

 

Filed under separate cover.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

INTERCOMPANY SUBORDINATED NOTE PROVISIONS

 

Reference is made to that certain Credit Agreement and Guaranty, dated as of
[__________ __, 2014] (as amended, extended, increased or otherwise modified
from time to time, the “Credit Agreement”), by and among Variation
Biotechnologies (US), Inc., as Borrower (the “Borrower”), each Guarantor party
thereto and PCOF 1, LLC, as Lender (the “Lender”).  Unless otherwise defined,
capitalized terms used herein have the meanings provided in the Credit
Agreement.

 

The [INSERT NAME OF (OR DEFINED FOR) THE ISSUER OF THE NOTE] and, by its
acceptance hereof, any holder of this promissory note (together with any
successor, transferee or assign, a “Holder”), each hereby unconditionally agrees
that all obligations hereunder (collectively, the “Junior Obligations”) shall be
subordinated in full to the prior payment in full in cash of all Obligations (as
defined in the Credit Agreement), notwithstanding the maturity date hereof, any
default by or insolvency of [INSERT NAME OF (OR DEFINED FOR) THE ISSUER OF THE
NOTE] or otherwise. This agreement to subordinate is for the benefit of and
shall be enforceable by the Lender and each of its successors and permitted
transferees and assigns (collectively, the “Senior Creditor”). 

 

Until all Obligations have been paid in full in cash, neither the [INSERT NAME
OF (OR DEFINED FOR) THE ISSUER OF THE NOTE] may make, and no Holder shall
accept, receive or collect, any direct or indirect payment or distribution of
any kind or character whatsoever (in cash, securities, other property, by
setoff, or otherwise) of any properties or assets of [INSERT NAME OF (OR DEFINED
FOR) THE ISSUER OF THE NOTE], or otherwise from the [INSERT NAME OF (OR DEFINED
FOR) THE ISSUER OF THE NOTE], on account of the Junior Obligations. Under no
circumstance may any payment of the Junior Obligations be accelerated.

 

In the event that, notwithstanding the foregoing, the [INSERT NAME OF (OR
DEFINED FOR) THE ISSUER OF THE NOTE] shall make any payment or distribution to
any Holder prohibited by the foregoing provisions, then, until the Obligations
have been repaid in full in cash, such payment or distribution shall be held in
trust by the Holder for the benefit of and promptly shall be paid over to the
Senior Creditor for application against the Obligations until paid in full in
cash.

 

 